 



Exhibit 10.4
 
Participation Agreement
(KCSR 2006-1)
dated as of August 2, 2006
among
The Kansas City Southern Railway Company,
as Lessee
KCSR Trust 2006-1, acting through
Wilmington Trust Company,
not in its individual capacity, except as otherwise
expressly provided herein, but solely as Owner Trustee,
HSH Nordbank AG, New York Branch,
as Owner Participant
Wells Fargo Bank Northwest, National Association,
as Indenture Trustee
and
DVB Bank AG,
as Loan Participant
33 SD70ACe Locomotives
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section   Heading   Page           Article I  
Definitions; Interpretation of This Agreement
    2      
 
           Section 1.1.  
Definitions
    2      Section 1.2.  
Directly or Indirectly
    2      
 
        Article II  
Sale and Purchase; Participation in the Equipment Cost;
    2      
 
           Section 2.1.  
Sale and Purchase
    2      Section 2.2.  
Participation in Equipment Cost
    3      Section 2.3.  
Closing Date; Procedure for Participation
    3      Section 2.4.  
Owner Participant’s Instructions to Owner Trustee; Satisfaction of Conditions
    4      Section 2.5.  
Expenses
    5      Section 2.6.  
Calculation of Adjustments to Basic Rent, Stipulated Loss Value, Termination
Value and Fixed Purchase Price; Confirmation and Verification
    7      Section 2.7.  
Optional Postponement of Closing Date
    10      
 
        Article III  
Representations and Warranties
    11      
 
           Section 3.1.  
Representations and Warranties of Trust Company and Owner Trustee
    11      Section 3.2.  
Representations and Warranties of Lessee
    13      Section 3.3.  
Representations and Warranties of Indenture Trustee
    15      Section 3.4.  
Representations, Warranties and Covenants Regarding Beneficial Interest
    16      Section 3.5.  
Representations and Warranties of Loan Participant
    17      Section 3.6.  
Representations and Warranties of Owner Participant
    18      Section 3.7.  
Opinion Acknowledgment
    19      
 
        Article IV  
Conditions Precedent
    19      
 
           Section 4.1.  
Conditions Precedent to First Delivery Date; Conditions Precedent of Each
Participant and Indenture Trustee to the Closing Date
    19      Section 4.2.  
Additional Conditions Precedent to the Obligations of Loan Participant
    23      Section 4.3.  
Additional Conditions Precedent to the Obligations of Owner Participant
    24      Section 4.4.  
Conditions Precedent to the Obligation of Lessee
    25  

- i -



--------------------------------------------------------------------------------



 



              Section   Heading   Page           Article V  
Financial and Other Reports of Lessee
    26      
 
        Article VI  
Certain Covenants of the Participants, Trustees and Lessee
    27      
 
           Section 6.1.  
Restrictions on Transfer of Beneficial Interest
    27      Section 6.2.  
Lessor’s Liens Attributable to Owner Participant
    29      Section 6.3.  
Lessor’s Liens Attributable to Trust Company
    30      Section 6.4.  
Liens Created by Indenture Trustee and Loan Participant
    30      Section 6.5.  
Covenants of Owner Trustee, Trust Company, Owner Participant and Indenture
Trustee
    31      Section 6.6.  
Amendments to Operative Agreements
    32      Section 6.7.  
Section 1168
    32      Section 6.8.  
Merger Covenant
    32      Section 6.9.  
Additional Filings
    33      Section 6.10.  
Owner Participant an Affiliate of Lessee
    33      Section 6.11.  
Taxes
    33      Section 6.12.  
Negative Make-Whole Amount
    33      
 
        Article VII  
Lessee’s Indemnities
    34      
 
           Section 7.1.  
General Tax Indemnity
    34      Section 7.2.  
General Indemnification and Waiver of Certain Claims
    41      
 
        Article VIII  
Lessee’s Right of Quiet Enjoyment
    46      
 
        Article IX  
[Reserved]
    46      
 
        Article X  
Successor Indenture Trustee
    46      
 
        Article XI  
Miscellaneous
    47      
 
           Section 11.1.  
Consents
    47      Section 11.2.  
Refinancing
    47      Section 11.3  
Amendments and Waivers
    49      Section 11.4.  
Notices
    49      Section 11.5.  
Survival
    51      Section 11.6.  
No Guarantee of Debt
    51      Section 11.7.  
Successors and Assigns
    51      Section 11.8.  
Business Day
    51      Section 11.9.  
Governing Law
    52      Section 11.10.  
Severability
    52      Section 11.11.  
Counterparts
    52      Section 11.12.  
Headings and Table of Contents
    52      Section 11.13.  
Limitations of Liability
    52      Section 11.14.  
Reproduction of Documents
    53  

- ii -



--------------------------------------------------------------------------------



 



              Section   Heading   Page              Section 11.15.  
Tax Disclosure
    53      Section 11.16.  
Bankruptcy of Trust or Trust Estate
    53      Section 11.17.  
Transaction Intent
    54      Section 11.18.  
Jurisdiction, Court Proceedings
    54      Section 11.19.  
Increased Costs
    54  

Attachments To Participation Agreement:

         
Schedule 1A
  —   Description of Equipment; Equipment Cost (Type A)
Schedule 1B
  —   Description of Equipment; Equipment Cost (Type B)
Schedule 2
  —   Participants’ Commitments
Exhibit A
  —   Certificate of Acceptance
Exhibit B
  —   Bill of Sale

- iii -



--------------------------------------------------------------------------------



 



Participation Agreement
(KCSR 2006-1)
     This Participation Agreement (KCSR 2006-1), dated as of August 2, 2006
(this "Agreement” or this “Participation Agreement”), among (i) The Kansas City
Southern Railway Company, a Missouri corporation (herein, together with its
permitted successors and assigns, called the “Lessee”), (ii) KCSR TRUST 2006-1,
a Delaware statutory trust (the “Trust”), acting through Wilmington Trust
Company, a Delaware banking corporation, not in its individual capacity except
as expressly stated herein, but solely as trustee of the Trust created under the
Trust Agreement (as hereinafter defined) (in its individual capacity “Trust
Company” and as Owner Trustee, together with its permitted successors and
assigns, called the “Owner Trustee”), (iii) HSH Nordbank AG, New York Branch, a
banking corporation organized under the laws of Germany (herein, together with
its permitted successors and assigns, called the “Owner Participant”), (iv)
Wells Fargo Bank Northwest, National Association, a national banking
association, not in its individual capacity except as expressly provided herein,
but as trustee under the Indenture (as hereinafter defined) (herein in such
capacity, together with its permitted successors and assigns, called the
“Indenture Trustee”), and (v) DVB Bank AG, a German banking institution
(together with its permitted successors and assigns, the “Loan Participant”).
Witnesseth:
     Whereas, concurrently with the execution and delivery of this Agreement,
Owner Participant and Trust Company have entered into the Trust Agreement (KCSR
2006-1) pursuant to which Owner Trustee agrees, among other things, to hold the
Trust Estate for the benefit of Owner Participant thereunder on the terms
specified in the Trust Agreement, subject, however, to the lien created under
the Indenture and, on the Closing Date, subject to the terms and conditions
hereof, to purchase the Equipment from each Seller and concurrently therewith
lease the Equipment to Lessee;
     Whereas, concurrently with the execution and delivery of this Agreement,
the Trust has entered into the Indenture with Indenture Trustee pursuant to
which the Trust agrees, among other things, for the benefit of the holder or
holders of the Equipment Notes (i) to issue to Loan Participant on the Closing
Date an Equipment Note as evidence of the loan made by Loan Participant on the
Closing Date in connection with the financing of the Equipment Cost of the Units
of Equipment to be delivered on or prior to the Closing Date and (ii) on the
Closing Date, to execute and deliver an Indenture Supplement granting to
Indenture Trustee a security interest in all of the Units of Equipment delivered
on or prior to the Closing Date (and it is the intention of the parties hereto
that Indenture Trustee have, for the benefit of the holders of the Equipment
Notes, such a security interest in all of the Units of Equipment delivered on or
prior to the Closing Date);
     Whereas, pursuant to the terms of the Trust Agreement, Owner Trustee, on
behalf of the Trust, is authorized and directed by Owner Participant (i) on the
Closing Date, to accept delivery of each Bill of Sale evidencing the purchase
and transfer of title of each Unit of Equipment to the

 



--------------------------------------------------------------------------------



 



Trust; and (ii) to execute and deliver the Lease relating to the Equipment
pursuant to which, subject to the terms and conditions set forth therein, the
Trust agrees to lease to Lessee, and Lessee agrees to lease from the Trust, on
such date, each Unit of Equipment to be delivered on or prior to the Closing
Date, such lease and delivery to be evidenced by the execution and delivery of a
Lease Supplement covering such Units subject to the condition subsequent that
each Seller shall receive the purchase price for the applicable Equipment on the
Closing Date;
     Whereas, concurrently with the execution and delivery of this Agreement,
Lessee and Owner Participant have entered into the Tax Indemnity Agreement
relating to the Equipment;
     Whereas, the proceeds from the sale of the Equipment Notes to Loan
Participant on the Closing Date will be applied, together with the equity
contribution made by Owner Participant pursuant to this Agreement on the Closing
Date, to effect the purchase of the Units of Equipment to be delivered on or
prior to the Closing Date contemplated hereby;
     Now, therefore, in consideration of the mutual agreements herein contained
and other good and valuable consideration, receipt of which is acknowledged, the
parties hereto agree as follows:
Article I
Definitions; Interpretation of This Agreement
     Section 1.1. Definitions. The capitalized terms used in this Agreement
(including the foregoing recitals) and not otherwise defined herein shall have
the respective meanings specified in Appendix A to the Lease, unless the context
hereof shall otherwise require. All references to Sections, Schedules and
Exhibits herein are to Sections, Schedules and Exhibits of this Agreement unless
otherwise indicated.
     Section 1.2. Directly or Indirectly. Where any provision in this Agreement
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.
Article II
Sale and Purchase; Participation in the Equipment Cost;
Closing Date; Transaction Costs; Adjustments
     Section 2.1. Sale and Purchase. (a) Subject to the terms and conditions
hereof and on the basis of the representations and warranties set forth herein,
the Trust agrees to purchase each Unit from the applicable Seller and Lessee
agrees to accept delivery of such Unit under the Lease, such lease, delivery and
acceptance of the Units under the Lease to be conclusively evidenced by the
execution and delivery by Lessee of a Certificate of Acceptance covering such
Unit in the form attached hereto as Exhibit A (a “Certificate of Acceptance”)
and dated the date

-2-



--------------------------------------------------------------------------------



 



of such delivery and acceptance, subject to the condition subsequent that each
Seller shall receive the purchase price for such Unit as herein provided.
     (b) Settlement of Purchase Price. Subject to the terms and conditions
hereof and on the basis of the representations and warranties set forth herein,
on the date specified in the Closing Date Notice delivered by Lessee pursuant to
Section 2.3 (the “Closing Date”), the Trust will pay to each Seller a purchase
price equal to the Equipment Cost with respect to each Unit theretofor delivered
by such Seller and accepted under the Lease but which settlement of the purchase
price has not occurred; provided, however, that the Trust shall not be obligated
to pay the purchase price for any Unit that shall suffer an Event of Loss on or
prior to the Closing Date, and provided further, in the event that the Closing
Date does not occur on or before September 29, 2006 with respect to any Unit for
which a Delivery Date shall have occurred, the delivery and acceptance of such
Unit under the Lease shall automatically, without further action, be rescinded
and all right, title and interest to such Unit shall revert to the applicable
Seller. The Closing Date shall occur on or prior to September 29, 2006.
     Section 2.2. Participation in Equipment Cost.
     (a) Equity Participation. Subject to the terms and conditions hereof and on
the basis of the representations and warranties set forth herein, Owner
Participant agrees to participate in the payment of the Equipment Cost for the
Units on the Closing Date by making an equity investment in the beneficial
ownership of the Trust in an amount equal to the product of the Equipment Cost
for the Units of each Type delivered on or prior to the Closing Date and the
percentage set forth opposite Owner Participant’s name on Schedule 2 hereto for
such Type (the “Owner Participant’s Commitment”). The aggregate amount of Owner
Participant’s Commitment required to be made as above provided in the payment of
the Equipment Cost on the Closing Date shall not exceed $17,162,938.91 (plus up
to $683,100 in Transaction Costs). In no event shall the Equipment Cost for any
Unit exceed the fair market value of such Unit as set forth in the Appraisal
referred to in Section 4.3(a) hereof. Owner Participant’s Commitment to be paid
by Owner Participant on the Closing Date shall be paid to Owner Trustee at an
account with Owner Trustee to be held and applied by Owner Trustee as provided
in Section 2.3.
     (b) Debt Participation. Subject to the terms and conditions hereof and on
the basis of the representations and warranties set forth herein, Loan
Participant severally agrees to participate on the Closing Date, in the payment
of the Equipment Cost for the Units by making a secured loan, to be evidenced by
an Equipment Note of each Series, to Owner Trustee in an amount equal to the
product of the Equipment Cost for the Units of each Type delivered on or prior
to the Closing Date and the percentage set forth opposite Loan Participant’s
name on Schedule 2 hereto for such Type (the “Loan Participant’s Commitment").
The aggregate amount of Loan Participant’s Commitment required to be made as
above provided in the payment of the Equipment Cost on the Closing Date shall
not exceed the amount set forth opposite Loan Participant’s name on Schedule 2
hereto.
     Section 2.3. Closing Date; Procedure for Participation. (a) Closing Date
Notice. Not later than 11:00 A.M., New York City time, on the third Business Day
preceding the Closing Date, Lessee shall give Owner Participant, Indenture
Trustee, Owner Trustee and Loan

-3-



--------------------------------------------------------------------------------



 



Participant notice (a “Closing Date Notice”) by telex, telegraph, facsimile or
other form of telecommunication or telephone (to be promptly confirmed in
writing) of the Closing Date, which Closing Date Notice shall specify in
reasonable detail the number and type of Units to be delivered and accepted
under the Lease for which settlement of the purchase price will be made on such
date, the aggregate Equipment Cost of such Units, and the respective amounts of
Owner Participant’s Commitment and Loan Participant’s Commitment required to be
paid with respect to such Units. Concurrently with the delivery of the Closing
Date Notice, Lessee shall deliver to Loan Participant a funding indemnity
letter, in form and substance satisfactory to Loan Participant, pursuant to
which Lessee indemnifies Loan Participant against any loss, cost or expense in
(x) terminating Loan Participant’s funding (which, for the avoidance of doubt,
includes both LIBOR funding and a long term LIBOR to fixed rate swap) if the
Closing does not occur on the date specified or (y) partially terminating Loan
Participant’s funding if the Closing occurs on the date specified but not all
Units are delivered or resetting Loan Participant’s funding. Prior to
11:00 A.M., New York City time, on the Closing Date, Owner Participant shall
make the amount of Owner Participant’s Commitment and Loan Participant shall
make the amount of its Loan Participant’s Commitment required to be paid on the
Closing Date available to Owner Trustee, by transferring or delivering such
amounts, in funds immediately available, to Owner Trustee, at Wilmington Trust
Company, Rodney Square North, 1100 North Market Street, Wilmington, DE 19890,
Ph: (302) 636-6302, Fax: (302) 636-4140, ABA #031100092, Account Number:
077533-000, Account Name: KCSR 2006-1 Trust. The making available by Owner
Participant of the amount of its Commitment for the Equipment Cost shall be
deemed a waiver of the Closing Date Notice by Owner Participant and Owner
Trustee and the making available by Loan Participant of the amount of its
Commitment for the Equipment Cost shall be deemed a waiver of the Closing Date
Notice by Loan Participant and Indenture Trustee (with respect to Loan
Participant).
     (b) Closing. The settlement with respect to the payment of the purchase
price of the applicable Units on the Closing Date (the “Closing") shall take
place at 11:00 A.M., New York City time on the Closing Date at the offices of
Chapman and Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603, or at
such other place or time as the parties hereto shall agree. Upon receipt by
Owner Trustee on the Closing Date of the full amount of Owner Participant’s
Commitment and Loan Participant’s Commitment in respect of the Units for which
settlement will be made on the Closing Date, and subject to the conditions set
forth in Section 4 to be fulfilled on the Closing Date having been fulfilled to
the satisfaction of Owner Participant and Loan Participant or waived by Owner
Participant or Loan Participant, as the case may be, the Trust shall, pay to, or
to the order of, each Seller, from the funds then held by it, in immediately
available funds, an amount equal to the Equipment Cost for such Units purchased
from such Seller. Each of Owner Participant, Owner Trustee, Loan Participant,
Indenture Trustee, and Lessee shall take all actions required to be taken by it
in connection therewith and pursuant to this Section 2.3(b).
     Section 2.4. Owner Participant’s Instructions to Owner Trustee;
Satisfaction of Conditions. (a) Owner Participant agrees that the making
available to Owner Trustee of the amount of its Commitment for the Units
delivered on or prior to the Closing Date in accordance with the terms of this
Article II shall constitute, without further act, authorization and direction by
Owner Participant to Owner Trustee, subject, on the Closing Date, to the
conditions set forth

-4-



--------------------------------------------------------------------------------



 



in Sections 4.1 and 4.3 to be fulfilled on the Closing Date having been
fulfilled on the Closing Date to the satisfaction of Owner Participant or waived
by Owner Participant, to take the applicable actions specified in Section 3.01
of the Trust Agreement with respect to the Units on the Closing Date.
     (b) Owner Participant agrees, in the case of any Replacement Unit
substituted pursuant to Section 11.4 of the Lease, that Owner Trustee is
authorized and directed to take the actions specified in Section 11.4 of the
Lease with respect to such Replacement Unit upon due compliance with the terms
and conditions set forth in such Section 11.4 of the Lease with respect to such
Replacement Unit.
     (c) Owner Participant agrees that the authorization by Owner Participant or
its counsel to Owner Trustee to release to each Seller, the Owner Participant’s
Commitment with respect to the Units delivered on or prior to the Closing Date
shall constitute, without further act, notice and confirmation that all
conditions set forth in Sections 4.1 and 4.3 to be fulfilled on the Closing Date
were either met to the satisfaction of Owner Participant or, if not so met, were
in any event waived by it with respect to such Units.
     Section 2.5. Expenses. (a) If Owner Participant shall have made its
investment provided for in Section 2.2(a) and the transactions contemplated by
this Agreement are consummated, either Owner Participant will promptly pay, or
Owner Trustee will promptly pay, with funds Owner Participant hereby agrees to
pay to Owner Trustee, the following (the “Transaction Costs”):
     (i) the cost of reproducing and printing the Operative Agreements, the
Equipment Notes, if any, including all costs and fees in connection with the
initial filing and recording of appropriate evidence of the Lease, the Indenture
and any other document required to be filed or recorded pursuant to the
provisions hereof or of any other Operative Agreement;
     (ii) the reasonable fees and expenses of Thelen Reid & Priest LLP, special
counsel to Owner Participant (in the amount separately agreed to by Owner
Participant and Lessee) and the reasonable fees and expenses of local counsel to
Owner Participant, if any (in the amount separately agreed to by Owner
Participant and Lessee), for their services rendered in connection with the
negotiation, execution and delivery of this Participation Agreement and the
Operative Agreements related hereto;
     (iii) the reasonable fees and expenses of Vedder Price Kaufman & Kammholz,
P.C., special counsel to Loan Participant, for their services rendered in
connection with the negotiation, execution and delivery of this Participation
Agreement and the Operative Agreements related hereto;
     (iv) the reasonable fees and expenses of Ray, Quinney & Nebeker P.C.,
special counsel to Indenture Trustee (up to the amount separately agreed to by
Indenture Trustee and Lessee), for their services rendered in connection with
the negotiation, execution and delivery of this Participation Agreement and the
Operative Agreements related hereto;

-5-



--------------------------------------------------------------------------------



 



     (v) the reasonable fees and expenses of Chapman and Cutler LLP, special
counsel to Lessee, for their services rendered in connection with the
negotiation, execution and delivery of this Participation Agreement and the
Operative Agreements related hereto;
     (vi) the reasonable fees and expenses of Morris, James, Hitchens, &
Williams, LLP, special counsel to Owner Trustee (up to the amount separately
agreed to by Owner Trustee and Lessee), for their services rendered in
connection with the negotiation, execution and delivery of this Participation
Agreement and the Operative Agreements related hereto;
     (vii) the initial fees and expenses of Owner Trustee;
     (viii) the upfront fee payable to the Loan Participant;
     (ix) the initial fees and expenses of Indenture Trustee;
     (x) the fees of an equipment appraiser, for their services rendered in
connection with delivering the Appraisal required by Section 4.3(a);
     (xi) the fees of AMA Capital Partners, L.L.C.;
     (xii) the reasonable fees and expenses of Alvord and Alvord, special STB
counsel, for their services rendered in connection with the consummation of the
transactions contemplated by the Operative Agreements;
     (xiii) the reasonable fees and expenses of McCarthy Tétrault, special
Canadian counsel, for their services rendered in connection with the
consummation of the transactions contemplated by the Operative Agreements; and
     (xiv) the reasonable fees and expenses of Lessee’s independent accountants,
in connection with the transactions contemplated by the Operative Agreements;
provided, however, that if such Transaction Costs exceed the amount of
Transaction Costs used in calculating Basic Rent and other amounts pursuant to
Section 2.6(a) hereof on the Closing Date, Lessee shall pay such excess;
provided further, however, that, in such event, Owner Participant shall
designate which Transaction Costs shall be payable by Lessee.
     Notwithstanding the foregoing, Transaction Costs shall not include internal
costs and expenses such as salaries and overhead of whatsoever kind or nature
nor costs incurred by parties to this Participation Agreement pursuant to
arrangements with third parties for services (other than those expressly
referred to above), such as computer time procurement, financial analysis and
consulting, advisory services, and costs of a similar nature.
     (b) Upon the consummation of the transactions contemplated by this
Agreement, Lessee agrees to pay when due: (i) the reasonable expenses of Owner
Trustee, Indenture Trustee

-6-



--------------------------------------------------------------------------------



 



and the Participants incurred subsequent to the delivery of the Equipment,
including reasonable fees and expenses of their counsel, in connection with any
waivers, supplements, amendments, modifications or alterations which are
(A) requested by Lessee in connection with any of the Operative Agreements or
(B) necessary or required to comply with applicable law or to effectuate the
purpose or intent of any Operative Agreement (excluding costs incurred in
connection with any adjustment pursuant to Section 2.6, except as expressly
provided in Section 2.6(b)); (ii) the reasonable ongoing fees and expenses of
Owner Trustee under the Trust Agreement, including fees and expenses incurred in
connection with the enforcement of obligations of Lessee under the Operative
Agreements; and (iii) the reasonable ongoing fees and expenses of Indenture
Trustee under the Operative Agreements, including fees and expenses incurred in
connection with the enforcement of obligations of Lessee under the Operative
Agreements.
     (c) Notwithstanding the foregoing provisions of this Section 2.5, except as
specifically provided in Section 7.2, Lessee shall have no liability for any
costs or expenses relating to any voluntary transfer of Owner Participant’s
interest in the Equipment including any transfer prior to the Closing Date of
Owner Participant’s obligation to fund its participation pursuant to Article II
(other than during the continuance of an Event of Default or in connection with
the exercise of remedies as provided in Section 15 of the Lease, Lessee’s
exercise of any purchase option pursuant to Section 23 of the Lease, Lessee’s
exercise of its termination rights pursuant to Section 10 of the Lease or the
transfer to Lessee of any Unit which has been the subject of an Event of Loss
pursuant to Section 11 of the Lease) and no such costs or expenses shall
constitute Transaction Costs and Lessee will not have any obligation with
respect to the costs and expenses resulting from any voluntary transfer of any
equity interest by any transferee of Owner Participant, whenever occurring
(other than during the continuance of an Event of Default or in connection with
the exercise of remedies as provided in Section 15 of the Lease, Lessee’s
exercise of any purchase option pursuant to Section 23 of the Lease, Lessee’s
exercise of its termination rights pursuant to Section 10 of the Lease or the
transfer to Lessee of any Unit which has been the subject of an Event of Loss
pursuant to Section 11 of the Lease).
     Section 2.6. Calculation of Adjustments to Basic Rent, Stipulated Loss
Value, Termination Value and Fixed Purchase Price; Confirmation and
Verification.
     (a) Schedules. On the Closing Date, (i) Lessee and Owner Trustee shall
enter into a Lease Supplement which shall include as exhibits thereto schedules
which include the actual Basic Rent, Rent Payment Dates, Stipulated Loss Values,
Termination Values, EBO Fixed Purchase Price, EBO Fixed Purchase Price Date,
allocation of Rent, in each case in respect of the Units to be settled on the
Closing Date, and shall attach a list of the Units to be financed on such date
and (ii) the Trust shall enter into an Indenture Supplement which shall attach a
list of the Units to be financed on such date.
     (b) Calculation of Adjustments. In the event that (A) the Transaction Costs
paid by Owner Participant pursuant to Section 2.5 are less or more than 1.15% of
the total Equipment Cost, or (B) prior to the Closing Date: (1) there shall have
occurred a Change in Tax Law and (2) after having been advised in writing by
Owner Participant of such Change in Tax Law and the proposed adjustment to the
payments of Basic Rent resulting therefrom, Lessee shall have

-7-



--------------------------------------------------------------------------------



 



waived its right under Section 4.4 of this Agreement to decline to proceed with
the transaction, or (C) a refinancing or refunding as contemplated by
Section 11.2 occurs, or (D) any amount is paid by Lessee to Owner Participant
pursuant to Section 5.5(i) or 5.5(iii) of the Tax Indemnity Agreement, or
(E) Lessee elects to make payments to Owner Participant pursuant to
Section 5.5(ii) of the Tax Indemnity Agreement, then, in each case, Owner
Participant shall recalculate the payments or amounts, as the case may be, of
Basic Rent, Stipulated Loss Values, Termination Values and EBO Fixed Purchase
Price (except that in the case of events described in clause (D) or (E) above,
Owner Participant shall recalculate the Stipulated Loss Values, Termination
Values and EBO Fixed Purchase Price only):
     (i) to preserve the Net Economic Return that Owner Participant would have
realized had the Transaction Costs equaled 1.15% of the Total Equipment Cost or
had such Change in Tax Law not occurred or had such refunding or refinancing not
occurred or had such amount not been paid by Lessee under Section 5.5(i) or
5.5(iii) of the Tax Indemnity Agreement or had Lessee not elected to make such
payment under Section 5.5(ii) of the Tax Indemnity Agreement, and
     (ii) to minimize to the greatest extent possible, consistent with the
foregoing clause (i), the sum of the present value of the payments of Basic Rent
through and including the EBO Fixed Purchase Price Date, and the EBO Fixed
Purchase Price (all present values for purposes of the foregoing being computed
using the relevant Debt Rate, semiannually compounded, and discounting to the
date hereof).
In performing any such recalculation and in determining Owner Participant’s Net
Economic Return, Owner Participant shall utilize the same methods, tax
constraints and assumptions originally used to calculate the payments of Basic
Rent, Stipulated Loss Values, Termination Values and EBO Fixed Purchase Price
with respect to the Basic Term (other than those assumptions changed as a result
of any of the events described in clauses (A) through (E) of the preceding
sentence necessitating such recalculation; it being agreed that such
recalculation shall reflect solely any changes of assumptions or facts resulting
directly from the event or events necessitating such recalculation). Such
adjustments shall comply (to the extent the original structure complied) with
section 467 of the Code and the Regulations and the requirements of sections
4.02(5), 4.07(1) and (2) and 4.08(1) of Revenue Procedure 2001-29, as amended
((and such that the Lease could not be treated as a “disqualified leaseback” or
“long term agreement” within the meaning of section 467 of the Code), and in the
case of any refinancing governed by Section 11.2, shall comply with Treasury
Regulation sections 1.467-1(f)(6)(i) and 1.861-10(T)(b)(9) or any successor
thereto) whether the term of the Lease is deemed to commence with respect to any
Unit on the Closing Date therefor and end on the Basic Term Expiration Date or
is deemed to commence on the date of the refinancing and end on the Basic Term
Expiration Date.
     (c) Confirmation and Verification. Upon completion of any recalculation
described above in this Section 2.6, a duly authorized officer of Owner
Participant shall provide a certificate to Lessee either (x) stating that the
payments of Basic Rent, Stipulated Loss Values, Termination Values and EBO Fixed
Purchase Price with respect to the Basic Term as are then set forth in the Lease
do not require change, or (y) setting forth such adjustments to the payments of

-8-



--------------------------------------------------------------------------------



 



Basic Rent, Stipulated Loss Values, Termination Values or EBO Fixed Purchase
Price with respect to the Basic Term as have been calculated by Owner
Participant in accordance with Section 2.6(b) above. Such certificate shall
describe in reasonable detail the basis for any such adjustments. If Lessee
shall so request, the recalculation of any such adjustments described in this
Section 2.6 shall be verified by a nationally recognized firm of independent
accountants selected by Owner Participant and reasonably acceptable to Lessee
and any such recalculation of such adjustment as so verified shall be binding on
Lessee and Owner Participant. Such accounting firm shall be requested to make
its determination within 30 days. Owner Participant shall provide to a
representative of such accounting firm, on a confidential basis, such
information as it may reasonably require (but excluding any books, records or
tax returns), including the original assumptions used by Owner Participant and
the methods used by Owner Participant in the original calculation of, and any
recalculation of, Basic Rent, Stipulated Loss Values, Termination Values and EBO
Fixed Purchase Price and such other information as is necessary to determine
whether the computation is accurate and in conformity with the provisions of
this Agreement. The reasonable costs of such verification shall be borne by
Lessee, unless as a result of such verification process (1) the payments of
Basic Rent certified by Owner Participant pursuant to this Section 2.6(c) are
adjusted and such adjustment causes the sum of the present value of the payments
of Basic Rent through and including the EBO Fixed Purchase Price Date and the
present value of the EBO Fixed Purchase Price (all present values for purposes
of the foregoing being computed using the relevant Debt Rate, semiannually
compounded, and discounting to the Closing Date) to decline by 10 basis points
or more from the sum of the present value of the payments of Basic Rent through
and including the EBO Fixed Purchase Price Date and the present value of the EBO
Fixed Purchase Price (all present values for purposes of the foregoing being
computed using the relevant Debt Rate, semiannually compounded, and discounting
to the Closing Date) certified by Owner Participant pursuant to this
Section 2.6(c), or (2) any payment of Stipulated Loss Value, Termination Value
or EBO Fixed Purchase Price is adjusted and such adjustment causes such
Stipulated Loss Value, Termination Value or EBO Fixed Purchase Price to decline
by 10 basis points or more from such Stipulated Loss Value, Termination Value or
EBO Fixed Purchase Price certified by Owner Participant pursuant to this
Section 2.6(c), in which case Owner Participant shall be responsible for the
reasonable costs of such verification.
     (d) Notwithstanding the foregoing, any adjustment made to the payments of
Basic Rent or to Stipulated Loss Values or Termination Values or EBO Fixed
Purchase Price with respect to the Basic Term, pursuant to the foregoing, shall
comply with the following requirements: (i) each installment of Basic Rent, as
so adjusted, under any circumstances and in any event, will be in an amount at
least sufficient for Owner Trustee to pay in full as of the due date of such
installment any payment of principal of and interest on the Equipment Notes
required to be paid on the due date of such installment of Basic Rent and
(ii) Stipulated Loss Value and Termination Value, as so adjusted, under any
circumstances and in any event, will be an amount which, together with any other
amounts required to be paid by Lessee under the Lease in connection with a
deemed Event of Loss pursuant to Section 9.1 of the Lease or any other Event of
Loss or a termination of the Lease, as the case may be, will be at least
sufficient to pay in full, as of the date of payment thereof, the aggregate
unpaid principal of the Equipment Notes, Positive Make-Whole Amount, if any, and
all unpaid interest on the Equipment Notes, accrued to the date on which
Stipulated

-9-



--------------------------------------------------------------------------------



 



Loss Value or Termination Value, as the case may be, is paid in accordance with
the terms of the Lease.
     (e) Invoices. All invoices in respect of Transaction Costs shall be
directed to Owner Participant at the address set forth in Section 11.4, with a
copy to Lessee.
     Section 2.7. Optional Postponement of Closing Date. (a) The originally
scheduled Closing Date (the originally scheduled Closing Date being referred to
as the “Scheduled Closing Date” for the purposes of this Section 2.7) may be
postponed from time to time for any reason (but to a date no later than
September 29, 2006) if Lessee gives Owner Participant, Indenture Trustee, Loan
Participant and Owner Trustee telex, telegraphic, facsimile or telephonic
(confirmed in writing) notice of such postponement and notice of the date to
which the Scheduled Closing Date has been postponed, such notice of postponement
to be received by each party no later than 5:00 P.M., New York City time, on the
Business Day immediately before the Scheduled Closing Date or subsequent
scheduled Closing Date, and in the event of such postponement, the term “Closing
Date” as used in this Agreement shall mean the date to which the Scheduled
Closing Date has been postponed.
     (b) In the event of any postponement of the Closing Date pursuant to this
Section 2.7, or if on the originally scheduled Closing Date or subsequent
scheduled Closing Date not postponed as above provided any Unit is not delivered
or, if delivered, is not accepted by Owner Trustee’s representative for any
reason: (i) Lessee will reimburse Owner Participant for the loss of the use of
its funds with respect to each such Unit occasioned by such postponement or
failure to deliver or accept (unless such failure to accept is caused by a
default by Owner Participant hereunder) by paying to Owner Participant on demand
interest at an interest rate equal to the Debt Rate for the period from and
including the Scheduled Closing Date to but excluding the earlier of the date
upon which such funds are returned prior to 1:00 P.M. (New York City time) or
the actual date of delivery; provided that Lessee shall in any event pay to
Owner Participant at least one (1) day’s interest at such rate on the amount of
such funds, unless Owner Participant shall have received, prior to 12:00 P.M.
(New York City time) on the Business Day preceding the Scheduled Closing Date, a
notice of postponement of the Scheduled Closing Date pursuant to Section 2.7(a),
and (ii) Owner Trustee will return on the earlier of the second Business Day
following the Scheduled Closing Date or September 29, 2006, or earlier, if so
instructed by Lessee, any funds which it shall have received from Owner
Participant as its Commitment for such Units payable to Owner Participant,
absent joint instruction from Lessee and Owner Participant to retain such funds
until the specified date of postponement established under Section 2.7(a).
     (c) Owner Trustee agrees that, in the event it has received telephonic
notice (to be confirmed promptly in writing) from Lessee on the Scheduled
Closing Date for any Unit or Units that such Unit or Units have not been
tendered for delivery, it will if instructed in the aforementioned notice from
Lessee (which notice shall specify the Securities to be purchased) use
reasonable best efforts to invest, at the risk of Lessee (except as provided
below with respect to Owner Trustee’s gross negligence or willful misconduct),
the funds received by it from Owner Participant with respect to such Unit or
Units in Permitted Investments in accordance with Lessee’s instructions. Any
such Permitted Investments purchased by Owner Trustee upon

-10-



--------------------------------------------------------------------------------



 



instructions from Lessee shall be held in trust by Owner Trustee for the benefit
of Owner Participant. Lessee shall pay to Owner Trustee on the Closing Date (if
such Unit or Units are delivered and accepted pursuant hereto) the amount of any
net loss on the investment of such funds invested at the instruction of Lessee.
If the funds furnished by Owner Participant with respect to such Unit or Units
are required to be returned to Owner Participant, Lessee shall, on the date on
which such funds are so required to be returned, reimburse Owner Trustee, for
the benefit of Owner Participant, for any net losses incurred on such
investments. Owner Trustee shall not be liable for failure to invest such funds
or for any losses incurred on such investments except for its own willful
misconduct or gross negligence. In order to obtain funds for the payment of the
Equipment Cost for such Unit or Units or to return funds furnished by Owner
Participant to Owner Trustee for the benefit of Owner Participant with respect
to such Unit or Units, Owner Trustee is authorized to sell any Permitted
Investments purchased as aforesaid with the funds received by it from Owner
Participant in connection with such Unit or Units.
     (d) Notwithstanding the provisions of Section 2.7(a), no Participant shall
be under any obligation to make its Commitment available beyond 5:00 P.M. (New
York City time) on September 29, 2006.
Article III
Representations and Warranties
     Section 3.1. Representations and Warranties of Trust Company and Owner
Trustee. Trust Company (except with respect to clause (c) below) and Owner
Trustee (with respect to clause (c) below) represents and warrants to Owner
Participant, Indenture Trustee, Loan Participant and Lessee, notwithstanding the
provisions of Section 11.13 or any similar provision in any other Operative
Agreement, that, as of the date hereof and as of the Closing Date (unless any
such representation is specifically made as of one date):
     (a) Trust Company is a Delaware banking corporation duly organized and
validly existing in good standing under the laws of the State of Delaware and
has full corporate power and authority to carry on its business as now conducted
and to enter into and perform its obligations hereunder and under the Trust
Agreement and (assuming due authorization, execution and delivery of the Trust
Agreement by Owner Participant) has full power and authority, as Owner Trustee
and/or, to the extent expressly provided herein or therein to enter into and
perform its obligations under each of the Owner Trustee Agreements;
     (b) Owner Trustee and, to the extent expressly provided therein, Trust
Company, has duly authorized, executed and delivered the Trust Agreement and
(assuming the due authorization, execution and delivery of the Trust Agreement
by Owner Participant) has duly authorized, executed and delivered, or in the
case of the Lease Supplement and the Indenture Supplement will on the Closing
Date execute and deliver, each of the other Owner Trustee Agreements (other than
the Equipment Notes) and, as of the Closing Date, the Equipment Notes to be
delivered on the Closing Date; and the Trust Agreement constitutes a legal,
valid and binding obligation of Trust Company, enforceable against Trust Company
or Owner Trustee, as the case may be, in accordance with its terms except as the
same may be limited by bankruptcy,

-11-



--------------------------------------------------------------------------------



 



insolvency, reorganization, moratorium or similar laws affecting the rights of
creditors generally and by general equity principles;
     (c) assuming the due authorization, execution and delivery of the Trust
Agreement by Owner Participant, each of the Owner Trustee Agreements (other than
the Trust Agreement) to which it is a party constitutes, or when entered into
will constitute, a legal, valid and binding obligation of Trust Company or as
Owner Trustee, as the case may be, enforceable against Trust Company or Owner
Trustee, as the case may be, in accordance with its terms except as the same may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and by general equity principles;
     (d) neither the execution and delivery by Trust Company or Owner Trustee,
as the case may be, of the Owner Trustee Agreements or the Equipment Notes to be
delivered on the Closing Date, nor the consummation by Trust Company or Owner
Trustee, as the case may be, of any of the transactions contemplated hereby or
thereby, nor the compliance by Trust Company or Owner Trustee, as the case may
be, with any of the terms and provisions hereof and thereof, (i) requires or
will require any approval of its stockholders, or approval or consent of any
trustees or holders of any indebtedness or obligations of it, or (ii) violates
or will violate its Certificate of Incorporation or by-laws, or contravenes or
will contravene any provision of, or constitutes or will constitute a default
under, or results or will result in any breach of, or results or will result in
the creation of any Lien (other than as permitted under the Lease) upon its
property under, any indenture, mortgage, chattel mortgage, deed of trust,
conditional sale contract, bank loan or credit agreement, license or other
agreement or instrument to which it is a party or by which it is bound, or
contravenes or will contravene any law, governmental rule or regulation of the
State of Delaware governing the banking or trust powers of Owner Trustee, or any
judgment or order applicable to or binding on it;
     (e) there are no pending or threatened actions or proceedings against Trust
Company or Owner Trustee before any court or administrative agency which
individually or in the aggregate, if determined adversely to it, would
materially adversely affect the ability of Trust Company or Owner Trustee, as
the case may be, to perform its obligations under the Trust Agreement, the other
Owner Trustee Agreements or the Equipment Notes to be delivered on the Closing
Date;
     (f) its location as such term is used in Section 9-307 of the Uniform
Commercial Code is located in Delaware and the place where its records
concerning the Equipment and all its interest in, to and under all documents
relating to the Trust Estate, is located at Rodney Square North, 1100 North
Market Street, Wilmington, Delaware 19890, and Trust Company agrees to give
Owner Participant, Indenture Trustee and Lessee written notice of any relocation
of said location or said place from its present location within 60 days of the
date thereof;
     (g) no consent, approval, order or authorization of, giving of notice to,
or registration with, or taking of any other action in respect of, governmental
authority or agency or any State of Delaware governmental authority or agency
regulating the banking or trust powers of Trust Company, is required for the
execution and delivery of, or the carrying out by, Trust Company or Owner
Trustee, as the case may be, of any of the transactions contemplated hereby or
by the Trust Agreement or of any of the transactions contemplated by any of the
other Owner Trustee

-12-



--------------------------------------------------------------------------------



 



Agreements, other than any such consent, approval, order, authorization,
registration, notice or action as has been duly obtained, given or taken;
     (h) on each Delivery Date, Owner Trustee’s right, title and interest in and
to the Equipment delivered on such Delivery Date shall be free of any Lessor’s
Liens attributable to Trust Company;
     (i) on the Closing Date, the proceeds received by Owner Trustee from Owner
Participant on the Closing Date pursuant to the Trust Agreement will be
administered by it in accordance with Article IV of the Trust Agreement;
     (j) on the Closing Date, the Trust shall receive from each Seller such
title to the Units of Equipment delivered on or prior to such Delivery Date as
was conveyed to it by such Seller, subject to the rights of Owner Trustee and
Lessee under the Lease and the security interest created pursuant to the
Indenture and each Indenture Supplement; and
     (k) the Trust is a Delaware Statutory Trust in good standing created
pursuant to the Delaware Statutory Trust Act, 12 Del. C. Section 3801 et seq.
and the Trust Agreement.
     Section 3.2. Representations and Warranties of Lessee. Lessee represents
and warrants to Owner Trustee, Trust Company, Indenture Trustee, Loan
Participant and Owner Participant that, as of the date hereof and as of the
Closing Date (unless any such representation is specifically made as of one
date):
     (a) Lessee is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Missouri, is a Class I railroad as
defined in 49 CFR Part 12011-1, is duly licensed or qualified and in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its ability to enter into and perform its obligations
under the Lessee Agreements, has the corporate power and authority to carry on
its business as now conducted, and has the requisite power and authority to
execute, deliver and perform its obligations under the Lessee Agreements;
     (b) the Lessee Agreements have been duly authorized by all necessary
corporate action (no shareholder approval being required), executed and
delivered (or in the case of the Lease Supplement will on the Closing Date have
been duly executed and delivered) by Lessee, and constitute (or in the case of
the Lease Supplement will on the Closing Date constitute) the legal, valid and
binding obligation of Lessee, enforceable against Lessee in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency and similar laws and by general principles of equity;
     (c) the execution, delivery and performance by Lessee of each Lessee
Agreement and compliance by Lessee with all of the provisions thereof do not and
will not contravene any law or regulation, or any order of any court or
governmental authority or agency applicable to or binding on Lessee or any of
its properties, or contravene the provisions of, or constitute a default by
Lessee under, or result in the creation of any Lien (except for Permitted Liens)
upon the property of Lessee under its Certificate of Incorporation or by-laws or
any material indenture,

-13-



--------------------------------------------------------------------------------



 



mortgage, contract or other agreement or instrument to which Lessee is a party
or by which Lessee or any of its property is bound or affected;
     (d) except for those matters discussed in the financial statements provided
to the Participants under Section 3.2(e), there are no proceedings pending or,
to the knowledge of Lessee, threatened against Lessee in any court or before any
governmental authority or arbitration board or tribunal which individually or in
the aggregate would materially and adversely affect the financial condition of
Lessee or impair the ability of Lessee to perform its obligations under the
Lessee Agreements or which questions the validity of any Lessee Agreement or any
action taken or to be taken pursuant thereto;
     (e) the audited consolidated balance sheet and consolidated statements of
income and retained earnings and cash flows of KCS for the fiscal year ended
December 31, 2005, fairly present, in conformity with generally accepted
accounting principles, the consolidated financial position of KCS as of such
date and the results of its operations for the period then ended. The unaudited
consolidated balance sheet and consolidated statements of income and retained
earnings and cash flows of KCS for the six months ended June 30, 2006, fairly
present, in conformity with generally accepted accounting principles, the
consolidated financial position of KCS as of such date and the results of its
operations for the period then ended, subject to normal year-end adjustments;
     (f) neither the nature of Lessee nor its businesses or properties, nor any
relationship between Lessee and any other Person, nor any circumstances in
connection with the execution and delivery by Lessee of the Lessee Agreements,
is such as to require a consent, approval or authorization of, or filing,
registration or qualification with, or the giving of notice to, any governmental
authority on the part of Lessee in connection with the execution and delivery by
Lessee of the Lessee Agreements, other than notices required to be filed with
the STB, which notices shall have been filed on or prior to the Closing Date and
except as contemplated by Section 3.2(g) hereof;
     (g) all filings and other actions necessary to protect the rights of Trust
under the Lease, and to perfect the security interest of Indenture Trustee under
the Indenture in the Indenture Estate as against creditors of and purchasers
from Owner Trustee, will have been made on or prior to the Closing Date and the
Indenture will on the Closing Date create a valid and perfected lien and
security interest in the Indenture Estate, subject to any Lessor’s Liens and
Permitted Liens;
     (h) on each Delivery Date, the Equipment is covered by the insurance
required by Section 12 of the Lease and all premiums due prior to each Delivery
Date in respect of such insurance shall have been paid in full;
     (i) Lessee has timely filed all United States Federal income tax returns
and all other material tax returns which (to its knowledge) are required to be
filed by it and has paid all taxes due pursuant to such returns or pursuant to
any assessment made against Lessee or any of its assets (other than assessments,
the payment of which is being contested in good faith by Lessee) and no tax
liens have been filed and no claims are being asserted with respect to any such
taxes,

-14-



--------------------------------------------------------------------------------



 



fees or other charges which could reasonably be expected to have a materially
adverse effect on its ability to perform its obligations under the Lessee
Agreements;
     (j) the (i) “location” (as such term is used in Section 9-307 of the
Uniform Commercial Code) of Lessee is the State of Missouri, and the place where
its records concerning the Equipment and all of its interests in, to and under
all documents relating to the Equipment are and will be kept, is located at
Kansas City, Missouri, and (ii) The Kansas City Southern Railway Company is its
true legal name as registered in the jurisdiction of its organization, its
federal employer identification number is 44-6000758 and its organizational
identification number designated by its jurisdiction of organization is
R00000513;
     (k) no Lease Default has occurred and is continuing and no Event of Loss
has occurred;
     (l) Lessee is not an “investment company” or an “affiliated person” of an
“investment company” within the meaning of the Investment Company Act of 1940;
     (m) the acquisition by Owner Participant of the Beneficial Interest for its
own account will not constitute a prohibited transaction within the meaning of
section 4975(c)(1)(A) through (D) of the Code. The representation made by Lessee
in the preceding clause is made in reliance upon and subject to the accuracy of
the representation of Owner Participant in Section 3.6(g) of this Agreement;
     (n) on each Delivery Date, after giving effect to the transactions
contemplated hereby, Owner Trustee shall have good and marketable title to the
Units being delivered on or such Delivery Date, in each case free and clear of
all claims, Liens and encumbrances of any nature, except Permitted Liens of the
type described in clauses (iii), (iv) or (v) of the definition thereof; and
     (o) each Unit has been manufactured to meet the Design Specifications.
     Section 3.3. Representations and Warranties of Indenture Trustee. Indenture
Trustee represents and warrants to Owner Participant, Owner Trustee, Trust
Company, Loan Participant and Lessee that, as of the date hereof and as of the
Closing Date (unless any such representation is specifically made as of one
date):
     (a) Indenture Trustee is a national banking association duly organized and
validly existing and in good standing under the laws of the United States and
has the full corporate power, authority and legal right under the laws of the
State of Utah and the laws of the United States pertaining to its banking, trust
and fiduciary powers to execute, deliver and carry out the terms of each of the
Indenture Trustee Agreements;
     (b) the execution, delivery and performance by Indenture Trustee of each of
the Indenture Trustee Agreements have been duly authorized by Indenture Trustee
and will not violate its Articles of Association or by-laws or the provisions of
any indenture, mortgage, contract or other agreement to which it is a party or
by which it is bound or any laws, rules or

-15-



--------------------------------------------------------------------------------



 



regulations of the United States or the State of Utah (or any governmental
subdivision of either thereof) pertaining to its banking, trust or fiduciary
powers;
     (c) each Indenture Trustee Agreement, when executed and delivered, will
constitute its legal, valid and binding obligation enforceable against it in
accordance with its terms;
     (d) there are no proceedings pending or, to the knowledge of Indenture
Trustee, threatened, and to the knowledge of Indenture Trustee there is no
existing basis for any such proceedings, against or affecting Indenture Trustee
in or before any court or before any governmental authority or arbitration board
or tribunal which, individually or in the aggregate, if adversely determined,
might impair the ability of Indenture Trustee to perform its obligations under
the Indenture Trustee Agreements;
     (e) no authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body of the United States
or the State of Utah, in each case pertaining to the banking, trust or fiduciary
powers of Indenture Trustee, is required for the due execution, delivery and
performance by Indenture Trustee of the Indenture Trustee Agreements, except as
have been previously obtained, given or taken;
     (f) Indenture Trustee is not in default under any of the Indenture Trustee
Agreements;
     (g) neither Indenture Trustee, nor any Person authorized to act on behalf
of Indenture Trustee, has directly or indirectly offered any interest in the
Trust Estate or the Equipment Notes or any other Operative Agreement or any
security similar to either thereof for sale to, or solicited offers to buy any
of the same from, or otherwise approached or negotiated with respect to any of
the same with, any Person other than Loan Participant; and
     (h) there are no Taxes which may be imposed on or asserted against the
Indenture Estate or any part thereof or any interest therein, Trust Company,
Owner Trustee or Owner Participant by any state or local government or taxing
authority in connection with the execution, delivery or performance by Indenture
Trustee of the Indenture Trustee Agreements or the authentication of the
Equipment Notes.
     Section 3.4. Representations, Warranties and Covenants Regarding Beneficial
Interest. (a) The Trust represents and warrants to Lessee, Indenture Trustee,
Loan Participant and Owner Participant that, as of the date hereof and as of the
Closing Date, neither the Trust nor any Person authorized or employed by the
Trust as agent or otherwise in connection with the placement of the Beneficial
Interest or any similar interest has offered any of the Beneficial Interest or
any similar interest or any of the Equipment Notes or any similar interest for
sale to, or solicited offers to buy any thereof from, or otherwise approached or
negotiated with respect thereto with, any prospective purchaser.
     (b) Lessee represents and warrants to Owner Trustee, Indenture Trustee,
Loan Participant and Owner Participant that, as of the date hereof and as of the
Closing Date, it has not offered any of the Beneficial Interest for sale to, or
solicited offers to buy any thereof from, any

-16-



--------------------------------------------------------------------------------



 



Person other than Owner Participant and not more than 33 other prospective
institutional investors.
     (c) Both the Trust and Lessee agree severally but not jointly that neither
the Trust nor Lessee nor anyone acting on behalf of the Trust or Lessee will
offer the Beneficial Interest or any part thereof or any similar interest for
issue or sale to any prospective purchaser, or solicit any offer to acquire any
of the Beneficial Interest or any part thereof so as to bring the issuance and
sale of the Beneficial Interest or any part thereof within the provisions of
Section 5 of the Securities Act of 1933, as amended.
     (d) Lessee has not retained or employed any broker, finder or financial
advisor (other than AMA Capital Partners, L.L.C.) to act on its behalf in
connection with the transactions contemplated hereby and it has not authorized
any broker, finder or financial advisor retained or employed by any other Person
to so act.
     Section 3.5. Representations and Warranties of Loan Participant. Loan
Participant represents and warrants to Owner Trustee, Indenture Trustee, Owner
Participant and Lessee that, as of the date hereof and as of the Closing Date
(and the purchase of an Equipment Note by Loan Participant on the Closing Date
shall constitute a reaffirmation by Loan Participant of each of these
representations and warranties as of such date):
     (a) Loan Participant is duly organized and validly existing under the laws
of its jurisdiction of organization, and has the full power, authority and legal
right under the laws of its jurisdiction of organization to execute, deliver and
perform the terms of this Agreement;
     (b) the execution and delivery by Loan Participant of this Agreement and
its performance hereunder and under the Equipment Notes have been duly
authorized by all necessary corporate action. It has duly and validly executed
and delivered this Agreement.
     (c) assuming the due authorization, execution and delivery by the other
parties hereto, this Agreement constitutes, and its obligations under the
Equipment Notes will constitute, its legal, valid, and binding obligations
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency and similar laws and by
general principles of equity.
     (d) Loan Participant is acquiring the Equipment Notes to be issued to it on
the Closing Date for the purpose of investment and not with a view to the
distribution thereof, and that, except as permitted or contemplated by the terms
of the Operative Agreements, Loan Participant has no present intention of
selling, negotiating or otherwise disposing of such Equipment Notes; it being
understood, however, that the disposition of Loan Participant’s property shall
at all times be and remain within its control; and
     (e) Loan Participant is acquiring the Equipment Notes with funds that do
not constitute plan assets, and the term “plan assets” shall have the meaning
specified in Department of Labor Regulation §2510.3-101.

-17-



--------------------------------------------------------------------------------



 



     Section 3.6. Representations and Warranties of Owner Participant. Owner
Participant represents and warrants to Owner Trustee, Trust Company, Indenture
Trustee, Loan Participant and Lessee that, as of the date hereof and as of the
Closing Date (unless any such representation is specifically made as of one
date):
     (a) Owner Participant is a banking corporation duly organized, validly
existing and in good standing under the laws of Germany and has the power and
authority to carry on its business as now conducted;
     (b) Owner Participant has the corporate power and authority to enter into
the Owner Participant Agreements and to perform its obligations thereunder, and
such execution, delivery and performance do not and will not contravene any law
or any order of any court or governmental authority or agency applicable to or
binding on Owner Participant, or contravene the provisions of, or constitute a
default under, or result in the creation of any Lien (other than the leasehold
interest of Lessee under the Lease and the security interest of Indenture
Trustee under the Indenture) upon the Equipment under, its organization
documents or any material indenture, mortgage, contract or other agreement or
instrument to which Owner Participant is a party or by which it or any of its
property or the Equipment may be bound or affected;
     (c) the Owner Participant Agreements have been duly authorized by all
necessary corporate action on the part of Owner Participant, do not require any
approval not already obtained of the stockholders of Owner Participant or any
approval or consent not already obtained of any trustee or holders of
indebtedness or obligations of Owner Participant, have been duly executed and
delivered by Owner Participant and (assuming the due authorization, execution
and delivery by each other party thereto) constitute the legal, valid and
binding obligations of Owner Participant, enforceable against Owner Participant
in accordance with their respective terms except as enforceability may be
limited by applicable bankruptcy, insolvency and similar laws and by general
principles of equity;
     (d) no authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery or performance by Owner Participant of the Trust
Agreement, the Tax Indemnity Agreement and this Agreement, it being understood
that no representation or warranty is being made herein with respect to the ICC
Termination Act or any other laws, governmental rules or regulations specific to
the Equipment;
     (e) the Trust Estate is free of any Lessor’s Liens attributable to Owner
Participant;
     (f) there are no pending or, to the knowledge of Owner Participant,
threatened actions or proceedings before any court or administrative agency
which would materially adversely affect Owner Participant’s financial condition
or its ability to perform its obligations under the Trust Agreement, the Tax
Indemnity Agreement, this Agreement or any other Owner Participant Agreement;
     (g) as of the Closing Date, Owner Participant is purchasing the Beneficial
Interest to be acquired by it on the Closing Date for its account with no
present intention of distributing such

-18-



--------------------------------------------------------------------------------



 



Beneficial Interest or any part thereof in any manner which would violate the
Securities Act of 1933, as amended, but without prejudice, however, to the right
of Owner Participant at all times to sell or otherwise dispose of all or any
part of such Beneficial Interest under a registration statement under the
Securities Act of 1933, as amended, or under an exemption from such registration
available under such Act. Owner Participant acknowledges that its Beneficial
Interest has not been registered under the Securities Act of 1933, as amended,
and that neither Owner Trustee nor Lessee contemplates filing, or is legally
required to file, any such registration statement;
     (h) with respect to the sources of the amount to be advanced by Owner
Participant pursuant to Section 2.2(a), no part of such amounts constitutes
assets of any employee benefit plan (other than a government plan exempt from
the coverage of ERISA); and
     (i) Owner Participant has a tangible net worth of not less than
$75,000,000.
     Section 3.7. Opinion Acknowledgment. Each of the parties hereto, with
respect to such party, expressly consents to the rendering by its counsel of the
opinions referred to in Section 4.1(a)(2) and Section 4.1(b)(8) and acknowledges
that such opinions shall be deemed to be rendered at the request and upon the
instructions of such party, each of whom has consulted with and has been advised
by its counsel as to the consequences of such request, instructions and consent.
Article IV
Conditions Precedent
     Section 4.1. Conditions Precedent to First Delivery Date; Conditions
Precedent of Each Participant and Indenture Trustee to the Closing Date.
     (a) First Delivery Date Conditions. No Delivery Date shall occur until the
following conditions precedent shall have been satisfied:
     (1) Execution of Operative Agreements. This Agreement, the Trust Agreement,
the Lease, the Indenture, shall each be satisfactory in form and substance to
the parties thereto, shall have been duly executed and delivered by the parties
thereto, shall each be in full force and effect and executed counterparts of
each shall have been delivered to each such party or its counsel; and no event
shall have occurred and be continuing that constitutes a Lease Default or an
Indenture Default.
     (2) Opinions of Counsel. Owner Trustee, Indenture Trustee, Loan
Participant, Owner Participant and Lessee shall have received the favorable
written opinion of each of (A) internal counsel to Lessee and special counsel to
Lessee, (B) counsel to Owner Trustee, (C) internal counsel to Owner Participant
and special counsel to Owner Participant and (D) counsel to Indenture Trustee,
each in form and scope satisfactory to the parties hereto; provided that receipt
by a party hereto of a favorable written opinion from counsel to such party
shall not be a condition precedent to such party’s obligations

-19-



--------------------------------------------------------------------------------



 



hereunder; provided further that, such opinions shall be dated the date of the
agreements set forth in Section 4.1(a)(1) hereof.
     (3) Tax Indemnity Agreement. The Tax Indemnity Agreement shall be
satisfactory in form and substance to Owner Participant and Lessee, shall have
been duly executed and delivered by Lessee and Owner Participant, and shall be
in full force and effect.
     (4) Corporate Documents. Each of the parties shall have received such
documents and evidence with respect to Lessee, Owner Participant, Owner Trustee,
the Trust and Indenture Trustee as such party may reasonably request in order to
establish the authority for the consummation of the transactions contemplated by
this Agreement and the other Operative Agreements, the taking of all corporate
and other proceedings in connection therewith and compliance with the conditions
herein or therein set forth and the incumbency of all officers signing any of
the Operative Agreements.
     (b) Closing Date Conditions. The obligation of each Participant and
Indenture Trustee to participate in the transactions contemplated hereby on the
Closing Date shall be subject to the following conditions precedent (except that
paragraph (16) shall not be a condition precedent to Owner Participant’s
obligations hereunder and paragraph (17), as it relates to a Loan Participant,
shall not be a condition precedent to Loan Participant’s obligations):
     (1) Execution of Operative Agreements. On or before the Closing Date, each
of the documents referred to in Section 4.1(a)(1) and Section 4.1(a)(3) shall be
in full force and effect and the Equipment Notes to be issued on the Closing
Date, the Lease Supplement, the Indenture Supplement, in each case with respect
of the Units for which settlement will be made on the Closing Date shall each be
satisfactory in form and substance to such Participant and Indenture Trustee,
shall have been duly executed and delivered by the parties thereto (except that
the execution and delivery of the documents referred to above by a party thereto
shall not be a condition precedent to such party’s obligations hereunder), shall
each be in full force and effect and executed counterparts of each shall have
been delivered to such Participant and Indenture Trustee or its counsel on or
before the Closing Date; and no event shall have occurred and be continuing that
constitutes a Lease Default or an Indenture Default.
     (2) Recordation and Filing. On or before the Closing Date, Lessee will
cause the Lease, the Lease Supplement with respect to the Units for which
settlement will be made on the Closing Date, the Indenture, the Indenture
Supplement with respect to the Units for which settlement will be made on the
Closing Date, or appropriate evidence thereof, to be duly filed, recorded and
deposited (A) with the Surface Transportation Board in conformity with 49 U.S.C.
§ 11301, (B) with the Registrar General of Canada pursuant to Section 105 of the
Canada Transportation Act and provision will have been made for publication of
notice of such deposit in The Canada Gazette in accordance with said Section 105
and (C) in such other places within the United States, Canada or Mexico as Owner
Trustee, Indenture Trustee and any Participant may reasonably request for the
protection of the Trust’s title to the Equipment and interest in the Lease, or
the security

-20-



--------------------------------------------------------------------------------



 



interest of Indenture Trustee in the Equipment and the Lease, and will furnish
Indenture Trustee, Owner Trustee and each Participant proof thereof.
     (3) Officer’s Certificate of Lessee. On the Closing Date, Owner Trustee,
Indenture Trustee, Loan Participant and Owner Participant shall have received an
Officer’s Certificate dated such date from Lessee, to the effect that the
representations and warranties of Lessee contained in Section 3.2 and
Section 3.4(b) are true and correct in all material respects on the Closing Date
with the same effect as though made on and as of said date, except to the extent
that such representations and warranties relate solely to an earlier date (in
which case such representations and warranties were true and correct on and as
of such earlier date), and that Lessee has performed and complied with all
agreements and conditions herein contained which are required to be performed or
complied with by Lessee on or before said date.
     (4) Officer’s Certificate of Owner Trustee. On the Closing Date, Lessee,
Indenture Trustee, Loan Participant and Owner Participant shall have received an
Officer’s Certificate dated such date from Owner Trustee, to the effect that the
representations and warranties of Owner Trustee contained in Section 3.1 and
Section 3.4(a) are true and correct in all material respects on the Closing Date
with the same effect as though made on and as of said date, except to the extent
that such representations and warranties relate solely to an earlier date (in
which case such representations and warranties were true and correct on and as
of such earlier date), and that Owner Trustee has performed and complied with
all agreements and conditions herein contained which are required to be
performed or complied with by Owner Trustee on or before said date.
     (5) Officer’s Certificate of Indenture Trustee. On the Closing Date,
Lessee, Owner Trustee, Loan Participant and Owner Participant shall have
received an Officer’s Certificate dated such date from Indenture Trustee, to the
effect that the representations and warranties of Indenture Trustee contained in
Section 3.3 are true and correct in all material respects on the Closing Date
with the same effect as though made on and as of said date, except to the extent
that such representations and warranties relate solely to an earlier date (in
which case such representations and warranties were true and correct on and as
of such earlier date), and that Indenture Trustee has performed and complied
with all agreements and conditions herein contained which are required to be
performed or complied with by Indenture Trustee on or before said date.
     (6) Officer’s Certificate of Owner Participant. On the Closing Date,
Lessee, Owner Trustee, Indenture Trustee, and Loan Participant shall have
received an Officer’s Certificate dated such date from Owner Participant, to the
effect that the representations and warranties of Owner Participant contained in
Section 3.6 are true and correct in all material respects on the Closing Date
with the same effect as though made on and as of said date, except to the extent
that such representations and warranties relate solely to an earlier date (in
which case such representations and warranties were true and correct on and as
of such earlier date), and that Owner Participant has performed and complied
with

-21-



--------------------------------------------------------------------------------



 



all agreements and conditions herein contained which are required to be
performed or complied with by Owner Participant on or before said date.
     (7) Opinions of Counsel. On the Closing Date, Owner Trustee, Indenture
Trustee, Loan Participant and Owner Participant shall have received the
favorable written opinion of each of (A) internal counsel to Lessee and special
counsel to Lessee, (B) counsel to Owner Trustee, (C) internal counsel to Owner
Participant and special counsel to Owner Participant and (D) counsel to
Indenture Trustee, each in form and scope satisfactory to each Participant,
(E) Alvord and Alvord, special STB counsel, and (F) McCarthy Tétrault, special
Canadian counsel; provided that receipt by a party hereto of a favorable written
opinion from counsel to such party shall not be a condition precedent to such
party’s obligations hereunder.
     (8) Title. On the Closing Date, after giving effect to the transactions
contemplated hereby and by the other Operative Agreements, Owner Trustee shall
have good and marketable title to each Unit to be settled on the Closing Date,
free and clear of all Liens, except Permitted Liens of the type described in
clause (iii), (iv) and (v) of the definition thereof.
     (9) Bills of Sale. On the Closing Date, each Seller shall have delivered to
Owner Trustee (with copies to Indenture Trustee, Loan Participant and Owner
Participant) a Bill of Sale in the form attached hereto as Exhibit B with
respect to the applicable Units being settled on the Closing Date, such Bill of
Sale dated the Closing Date for such Units, transferring to Owner Trustee good
and marketable title to such Units and warranting to Owner Trustee that at the
time of delivery of each such Unit, such Seller had legal title thereto and good
and lawful right to sell the same, and title thereto was free of all claims,
liens and encumbrances of any nature, except Permitted Liens of the type
describe in clause (iii) and (iv) of the definition thereof.
     (10) Certificates of Acceptance. On the Closing Date, Lessee shall have
delivered to Owner Trustee (with copies to Indenture Trustee, Loan Participant
and Owner Participant) a Certificate of Acceptance with respect to each Unit
being settled on the Closing Date, such Certificate of Acceptance executed on
and dated the Delivery Date for such Unit.
     (11) Insurance Certificate. On or before the Closing Date, Indenture
Trustee, Loan Participant, Owner Trustee and Owner Participant shall have
received a certificate relating to insurance that is required pursuant to
Section 12 of the Lease.
     (12) Corporate Documents. Each of the Participants shall have received such
documents and evidence with respect to Lessee, Owner Participant, Owner Trustee
and Indenture Trustee as the Participants may reasonably request in order to
establish the authority for the consummation of the transactions contemplated by
this Agreement and the other Operative Agreements, the taking of all corporate
and other proceedings in connection therewith and compliance with the conditions
herein or therein set forth and the incumbency of all officers signing any of
the Operative Agreements.

-22-



--------------------------------------------------------------------------------



 



     (13) No Threatened Proceedings. No action or proceeding shall have been
instituted nor shall governmental action be threatened before any court or
governmental agency, nor shall any order, judgment or decree have been issued or
proposed to be issued by any court or governmental agency at the time of the
Closing Date, to set aside, restrain, enjoin or prevent the completion and
consummation of this Agreement or any of the other Operative Agreements or the
transactions contemplated hereby or thereby.
     (14) Closing Date Notice. Prior to the Closing Date, Indenture Trustee and
the Participants shall have received the written notice of the Closing Date
required pursuant to Section 2.3(a).
     (15) No Illegality. No change shall have occurred after the date of the
execution and delivery of this Agreement in applicable law or regulations
thereunder or interpretations thereof by regulatory authorities that, in the
opinion of such Participant or its counsel, would make it illegal for such
Participant to enter into any transaction contemplated by the Operative
Agreements.
     (16) Owner Participant’s Investments. Owner Participant shall have made
available its Commitment with respect to the Units delivered on the Closing Date
in accordance with Sections 2.2(a) and 2.3.
     (17) Loan Participant’ Investment. Loan Participant shall have made
available its Commitment with respect to the Units delivered on the Closing Date
in accordance with Sections 2.2(b) and 2.3.
     (18) Consents. All approvals and consents of any trustees or holders of any
indebtedness or obligations of Lessee which are required in connection with the
transactions contemplated by this Agreement and the other Operative Agreements
shall have been duly obtained and be in full force and effect.
     (19) Governmental Actions. All actions, if any, required to have been taken
on or prior to the Closing Date in connection with the transactions contemplated
by this Agreement and the other Operative Agreements on the Closing Date shall
have been taken by any governmental or political agency, subdivision or
instrumentality of the United States and all orders, permits, waivers,
exemptions, authorizations and approvals of such entities required to be in
effect on the Closing Date in connection with such transactions contemplated by
this Agreement and the other Operative Agreements on the Closing Date shall have
been issued, and all such orders, permits, waivers, exemptions, authorizations
and approvals shall be in full force and effect, on the Closing Date.
     Section 4.2. Additional Conditions Precedent to the Obligations of Loan
Participant. The obligation of Loan Participant to advance funds for the
Equipment Notes to be purchased by it pursuant to Section 2.2(b) on the Closing
Date shall be subject to the additional conditions that:

-23-



--------------------------------------------------------------------------------



 



     (a) Equipment Notes. The Equipment Notes to be delivered on the Closing
Date shall have been duly authorized, executed and delivered to Loan Participant
by a duly authorized officer of Owner Trustee and duly authenticated by
Indenture Trustee.
     (b) Debt Appraisal Letter. On or before the Closing Date, Loan Participant
shall have received a letter from the equipment appraiser setting forth the
appraiser’s opinion as to the fair market value of the applicable Units and that
such fair market value is not less than the Equipment Cost for such Units.
     (c) Original Counterparts of Lease and Lease Supplement. The “original”
counterpart of the Lease and each Lease Supplement shall have been delivered to
Indenture Trustee.
     (d) Security Interest. On the Closing Date, after giving effect to the
transactions contemplated hereby and by the other Operative Agreements,
Indenture Trustee shall have a perfected security interest in the Equipment, the
Lease and the other property constituting the Indenture Estate, free of all
Liens, except Permitted Liens.
     (e) Opinion. On the Closing Date, Loan Participant shall have received the
opinion of Vedder, Price, Kaufman & Kammholz, P.C., addressed to Loan
Participant, in form and substance satisfactory to Loan Participant.
     Section 4.3. Additional Conditions Precedent to the Obligations of Owner
Participant. The obligation of Owner Participant to provide the funds specified
with respect to it in Section 2.2(a) on the Closing Date with respect to any
Unit to be settled on the Closing Date shall be subject to the following
additional conditions:
     (a) Appraisal. On or before the Closing Date, Owner Participant shall have
received an opinion (the “Appraisal”) of an equipment appraiser reasonably
satisfactory in form and substance to Owner Participant.
     (b) Opinion with Respect to Certain Tax Aspects. On the Closing Date, Owner
Participant shall have received the opinion of Thelen Reid & Priest LLP,
addressed to Owner Participant, in form and substance satisfactory to Owner
Participant, containing such counsel’s favorable opinion with respect to the
Federal income tax aspects of the transaction contemplated hereby.
     (c) No Tax Law Change. No Change in Tax Law shall have occurred nor shall a
judicial opinion on a tax issue have been rendered on or prior to the Closing
Date which change, if enacted, adopted or made effective, or such judicial
opinion, would, in the reasonable opinion of Owner Participant, render it
disadvantageous or inadvisable for Owner Participant to enter into the
transactions contemplated by the Operative Agreements unless Lessee shall
indemnify Owner Participant to Owner Participant’s reasonable satisfaction for
such Change in Tax Law or, if such change can be compensated for by an
adjustment to Basic Rent, unless Lessee agrees to an adjustment

-24-



--------------------------------------------------------------------------------



 



to Basic Rent in accordance with the principles of Section 2.6 of this Agreement
to preserve Owner Participant’s Net Economic Return.
     Section 4.4. Conditions Precedent to the Obligation of Lessee. The
obligation of Lessee to participate in the transactions contemplated hereby on
the Closing Date shall be subject to the following conditions precedent:
     (a) Corporate Documents. On or before the Closing Date, Lessee shall have
received such documents and evidence with respect to Owner Participant, Owner
Trustee and Indenture Trustee as Lessee may reasonably request in order to
establish the consummation of the transactions contemplated by this Agreement,
the taking of all corporate and other proceedings in connection therewith and
compliance with the conditions herein or therein set forth.
     (b) Operative Agreements. On or before the Closing Date, each of the
documents referred to in Section 4.1(b)(1) shall be in full force and effect.
     (c) Representations and Warranties True. On the Closing Date, the
representations and warranties of Owner Trustee, Indenture Trustee, Loan
Participant and Owner Participant contained in Section 3 hereof shall be true
and correct in all material respects as of the Closing Date as though made on
and as of such date, and Lessee shall have received an Officer’s Certificate
dated such date from each of Owner Trustee as described in Section 4.1(b)(4),
Owner Participant as described in Section 4.1(b)(6) and Indenture Trustee as
described in Section 4.1(b)(5), addressed to Lessee and certifying as to the
foregoing matters insofar as they relate to Owner Trustee, Owner Participant and
Indenture Trustee, as the case may be.
     (d) Opinions of Counsel. On the Closing Date, Lessee shall have received
the opinions of counsel for Owner Trustee and Indenture Trustee referred to in
Section 4.1(b)(7), addressed to Lessee.
     (e) No Threatened Proceedings. No action or proceeding shall have been
instituted nor shall governmental action be threatened before any court or
governmental agency, nor shall any order, judgment or decree have been issued or
proposed to be issued by any court or governmental agency at the time of the
Closing Date, to set aside, restrain, enjoin or prevent the completion and
consummation of this Agreement or the transactions contemplated hereby.
     (f) No Tax Law Change. Lessee shall not be obligated to carry out the
transactions contemplated on the Closing Date if a Change in Tax Law shall have
occurred after the date of execution hereof and on or prior to the Closing Date
which would, in the reasonable opinion of Lessee, result in an adjustment
pursuant to Section 2.6 which would increase by more than 50 basis points the
present value (discounted at an interest rate per annum equal to the Debt Rate)
of all payments of Basic Rent payable for the Units to be delivered on the
Closing Date.

-25-



--------------------------------------------------------------------------------



 



Article V
Financial and Other Reports of Lessee
     Lessee agrees that it will furnish directly to each Participant the
following:
     (a) unless included in a Form 10-Q delivered or deemed delivered under
clause (c) below, as soon as available and in any event within 60 days after the
end of each quarterly period, except the last, of each fiscal year, consolidated
balance sheets of KCS, and its consolidated Subsidiaries as at the end of such
period, together with the related consolidated statements of income and cash
flows of KCS and its consolidated Subsidiaries for the period beginning on the
first day of such fiscal year and ending on the last day of such quarterly
period, setting forth in each case (except for the consolidated balance sheet)
in comparative form the figures for the corresponding periods of the previous
fiscal year, all in reasonable detail and prepared in accordance with generally
accepted accounting principles and certified by any Vice President, the
Treasurer, the Chief Financial Officer or any Assistant Treasurer of KCS;
     (b) unless included in a Form 10-K delivered or deemed delivered under
clause (c) below, as soon as available and in any event within 120 days after
the last day of each fiscal year, a copy of KCS’s annual audited report covering
the operations of KCS and its consolidated Subsidiaries, including consolidated
balance sheets, and related consolidated statements of income and retained
earnings and consolidated statement of cash flows of KCS and its consolidated
Subsidiaries for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with generally accepted accounting principles applied on
a consistent basis, which statements will have been certified by a firm of
independent public accountants of recognized national standing selected by KCS;
     (c) as soon as available, one copy of each Annual Report on Form 10-K (or
any successor form), Quarterly Report on Form 10-Q (or any successor form) and
Form 8-K filed by KCS with the SEC or any successor agency, provided that, as
long as KCS is subject to informational requirements of the Securities Exchange
Act of 1934 and in accordance therewith files reports and other information with
the SEC, each Participant shall be deemed to have been furnished the foregoing
reports and forms at the time such Participant may electronically access such
reports and forms by means of the SEC’s homepage on the internet or at KCS’s
homepage on the internet, provided, further, in the event that KCS shall cease
to be subject to such informational requirements, Lessee will provide each
Participant with 90 days’ advance written notice and thereafter Lessee shall
directly furnish such reports and forms to each Participant;
     (d) as soon as available and in any event within 120 days after the last
day of each calendar year, a copy of Lessee’s Class I Railroad Annual Report R-1
filed by the Lessee with the Surface Transportation Board;

-26-



--------------------------------------------------------------------------------



 



     (e) as soon as available and in any event within 120 days after the last
day of each fiscal year, a certificate signed by any Vice President, the
Treasurer, the Chief Financial Officer or any Assistant Treasurer of Lessee
stating that he/she has reviewed the activities of Lessee during such year and
that Lessee during such year has kept, observed, performed and fulfilled each
and every covenant, obligation and condition contained herein and in the Lease,
or if a Lease Event of Default shall exist or if an event has occurred and is
continuing which, with the giving of notice or the passage of time or both,
would constitute a Lease Event of Default, specifying such Lease Event of
Default and all such events and the nature and status thereof; and
     (f) from time to time, such additional information kept by Lessee in the
ordinary course of business reasonably related to the transactions contemplated
hereby as Lessor, Owner Participant, Loan Participant, Owner Trustee or
Indenture Trustee may reasonably request.
If at any time Lessee shall become subject to the public reporting requirements
of the SEC or Lessee shall cease to be a consolidated subsidiary of KCS, then
the reporting requirements of paragraphs (a) through (c) above shall apply
directly to Lessee.
Article VI
Certain Covenants of the Participants, Trustees and Lessee
     Section 6.1. Restrictions on Transfer of Beneficial Interest. Owner
Participant agrees that it shall not sell, convey, assign, pledge, mortgage or
otherwise transfer any of its Beneficial Interest, except to Lessee in
accordance with Section 23(c) of the Lease (to which transfer Indenture Trustee
hereby consents), unless:
     (a) the Person to whom such transfer is to be made (a “Transferee") is
(i) a Person that is an institutional investor organized as a corporation,
limited liability company, partnership or other legal entity under the laws of
the United States or any state or territory thereof or the District of Columbia
with tangible net worth or, in the case of a bank or lending institution,
combined capital or surplus at the time of such transfer of at least US
$75,000,000, all of the foregoing determined in accordance with generally
accepted accounting principles or (ii) any United States subsidiary or United
States affiliate of any such institutional or corporate investor if such
investor guarantees the obligations so assumed by such subsidiary or affiliate
pursuant to an instrument or instruments reasonably satisfactory to Lessee,
Owner Trustee and Indenture Trustee or (iii) any United States subsidiary or
United States affiliate of the transferring Owner Participant if the
transferring Owner Participant remains liable for all obligations of Owner
Participant under each of the Operative Agreements;
     (b) neither the Transferee nor any of its Affiliates shall be (i) directly
involved in the transportation business (it being understood that operating
lessors and passive equity and debt investors (including lessors) in railroad
rolling stock and facilities are not directly involved in the transportation
business), (ii) a competitor of Lessee in Lessee’s

-27-



--------------------------------------------------------------------------------



 



primary business, (iii) at the time of the proposed transfer, a substantial
investor in Lessee or any Affiliate of Lessee attempting a merger, acquisition
or other takeover of Lessee or any Affiliate of Lessee which merger, acquisition
or other takeover shall not have been approved by the Board of Directors of
Lessee or such Affiliate or otherwise be perceived by Lessee or such Affiliate
to be hostile to the management of Lessee or such Affiliate, (iv) an adverse
plaintiff or defendant in any then-existing litigation or any then-existing
third-party arbitration involving Lessee or an Affiliate of Lessee, or (v) the
potential plaintiff in any litigation which has been threatened, in writing,
against Lessee or an Affiliate of Lessee; provided that if a Specified Default
or an Event of Default shall have occurred and be continuing, the requirements
set forth in this subsection (b) above shall not apply to such transfer;
     (c) Indenture Trustee, Lessee and Owner Trustee shall have received
30 days’ (10 days in the case of a transfer to an Affiliate) prior written
notice of such transfer specifying the name and address of any proposed
transferee and such additional information as shall be necessary to determine
whether the proposed transfer satisfies the requirements of this Section 6.1 and
Section 8.01 of the Trust Agreement;
     (d) such Transferee enters into an agreement or agreements in form and
substance reasonably satisfactory to Lessee, Owner Trustee and Indenture Trustee
whereby such Transferee confirms that it shall be deemed a party to this
Agreement and each other Operative Agreement to which the transferring Owner
Participant is a party, and agrees to be bound by all the terms of, and to
undertake all of the obligations and liabilities of the transferring Owner
Participant contained in, this Agreement and such other Operative Agreements and
in which the Transferee shall make representations and warranties comparable to
those of Owner Participant contained herein and therein;
     (e) such transfer complies in all respects with and does not violate any
applicable law, including any applicable Federal securities law and the
securities law of any applicable state;
     (f) an opinion of counsel of the Transferee (which counsel shall be either
Thelen Reid & Priest LLP, internal counsel to the Transferee or another counsel
reasonably acceptable to Lessee and Indenture Trustee), confirming (i) the
existence, power and authority of, and due authorization, execution and delivery
of all relevant documentation by, the Transferee (with appropriate reliance on
certificates of corporate officers or public officials as to matters of fact),
(ii) that each agreement referred to in subparagraph (d) above is the legal,
valid, binding and enforceable obligation of the Transferee subject to the
customary exceptions, (iii) compliance of the transfer with the registration
provisions of applicable laws and regulations including Federal securities laws
and securities laws of the Transferee’s domicile and other jurisdictions
reasonably identified by Lessee as potentially applicable to the transfer, and
(iv) other matters as Lessee or Indenture Trustee may reasonably request, shall
be provided, prior to such transfer, to Lessee, Indenture Trustee and Owner
Trustee, which opinion shall be in form and substance reasonably satisfactory to
each of them;

-28-



--------------------------------------------------------------------------------



 



     (g) except as specifically consented to in writing by Lessee and Indenture
Trustee, the terms of the Operative Agreements shall not be altered;
     (h) all fees, expenses and charges of the parties hereto (including without
limitation, legal fees and expenses of special counsel) incurred in connection
with each transfer of such Beneficial Interest shall be paid by Owner
Participant;
     (i) such transfer (i) does not involve the use of an amount which
constitutes assets of an employee benefit plan (other than a government plan
exempt from the coverage of ERISA) or (ii) will not constitute a prohibited
transaction;
     (j) such transfer shall be of all, but not less than all, of the entire
Beneficial Interest of Owner Participant;
     (k) such transfer shall not occur prior to the Closing Date;
     (l) as a result of such transfer, no Indenture Default attributable to
Owner Participant or Owner Trustee shall have occurred and be continuing; and
     (m) Owner Participant shall deliver an Officer’s Certificate to the parties
hereto certifying as to compliance with the transfer requirements contained
herein.
     Upon any such transfer, (i) except as the context otherwise requires, such
Transferee shall be deemed the “Owner Participant” for all purposes, and shall
enjoy the rights and privileges and perform the obligations of Owner Participant
to the extent of the interest transferred hereunder and under each other
Operative Agreement to which such Owner Participant is a party, and, except as
the context otherwise requires, each reference in this Agreement and each other
Operative Agreement to the “Owner Participant” shall thereafter be deemed to
include such Transferee for all purposes to the extent of the interest
transferred and (ii) the transferor, except as provided in Section 6.1(h)
hereof, shall be released from all obligations hereunder and under each other
Operative Agreement to which such transferor is a party or by which such
transferor is bound to the extent such obligations are expressly assumed by a
Transferee; and provided, further, that in no event shall any such transfer or
assignment waive or release the transferor from any liability on account of any
breach existing immediately prior to such transfer of any of its
representations, warranties, covenants or obligations set forth in the Operative
Agreements or for any fraudulent or willful misconduct. Any transfer or
assignment of the Beneficial Interest in violation of this Section 6.1 shall be
void and of no effect.
     Section 6.2. Lessor’s Liens Attributable to Owner Participant. Owner
Participant hereby unconditionally agrees with and for the benefit of the other
parties to this Agreement that Owner Participant will not directly or indirectly
create, incur, assume or suffer to exist any Lessor’s Liens on or against any
part of the Trust Estate or the Equipment arising out of any act or omission of
or claim against Owner Participant, and Owner Participant agrees that it will,
at its own cost and expense, take such action as may be necessary to duly
discharge and satisfy in full any such Lessor’s Lien (by bonding or otherwise,
so long as Lessee’s operation and use of the Equipment is not impaired);
provided that Owner Participant may contest any such Lessor’s

-29-



--------------------------------------------------------------------------------



 



Lien in good faith by appropriate proceedings so long as such proceedings do not
involve any material danger of the sale, forfeiture or loss of the Equipment or
any interest therein and do not interfere with the use, operation, or possession
of the Equipment by Lessee under the Lease or the rights of Indenture Trustee
under the Indenture and the other Operative Agreements or the rights of Loan
Participant under the Operative Agreements. Owner Participant hereby indemnifies
and holds harmless Lessee, Indenture Trustee, Indenture Estate, Owner Trustee
and Loan Participant from and against any loss, cost or expense (including
reasonable legal fees and expenses) which may be suffered or incurred by any of
them as the result of the failure of Owner Participant to discharge and satisfy
any such Lessor’s Lien.
     Section 6.3. Lessor’s Liens Attributable to Trust Company. Trust Company,
hereby unconditionally agrees with and for the benefit of the other parties to
this Agreement that Trust Company will not directly or indirectly create, incur,
assume or suffer to exist any Lessor’s Liens on or against any part of the Trust
Estate or the Equipment arising out of any act or omission of or claim against
Trust Company, and Trust Company agrees that it will, at its own cost and
expense, take such action as may be necessary to duly discharge and satisfy in
full (i) any such Lessor’s Lien attributable to Trust Company (by bonding or
otherwise, so long as Lessee’s operation and use of the Equipment is not
impaired) and (ii) any other liens or encumbrances attributable to Trust Company
on any part of the Trust Estate or the Indenture Estate which result from claims
against Trust Company not related to the ownership of the Equipment, the
administration of the Trust Estate or the Indenture Estate or the transactions
contemplated by the Operative Agreements; provided that Owner Trustee may
contest any such Lessor’s Lien in good faith by appropriate proceedings so long
as such proceedings do not involve any material danger of the sale, forfeiture
or loss of the Equipment or any interest therein and do not interfere with the
use, operation, or possession of the Equipment by Lessee under the Lease or the
rights of Indenture Trustee under the Indenture and the other Operative
Agreements or the rights of Loan Participant under the Operative Agreements.
Trust Company hereby indemnifies and holds harmless Lessee, Indenture Trustee,
the Indenture Estate, Owner Participant and Loan Participant from and against
any loss, cost or expense (including reasonable legal fees and expenses) which
may be suffered or incurred by any of them as the result of the failure of Owner
Trustee to discharge and satisfy any such Lessor’s Lien.
     Section 6.4. Liens Created by Indenture Trustee and Loan Participant.
(a) Indenture Trustee covenants and agrees with Lessee, Owner Trustee, Owner
Participant and Loan Participant that it shall not cause or permit to exist any
Lien on the Equipment or all or any portion of the Trust Estate or the Indenture
Estate arising as a result of (i) claims against Indenture Trustee not related
to its interest in the Equipment and the Trust Estate, or to the administration
of the Indenture Estate pursuant to the Indenture, (ii) acts of Indenture
Trustee not contemplated by, or failure of Indenture Trustee to take any action
it is expressly required to perform by, the Operative Agreements, (iii) claims
against Indenture Trustee relating to Taxes or expenses that are not indemnified
against by Lessee pursuant to Section 7 attributable to the actions of Indenture
Trustee, or (iv) claims against Indenture Trustee arising out of the transfer by
Indenture Trustee of all or any portion of its interest in the Equipment, the
Indenture Estate or the Operative Agreements, other than a transfer permitted by
the Operative Agreements and that Indenture Trustee will, at its own cost and
expense (and without any right of reimbursement from any other party hereto),
promptly take such action as may be necessary duly to discharge any

-30-



--------------------------------------------------------------------------------



 



such Lien; provided that Indenture Trustee may contest any such Lien in good
faith by appropriate proceedings so long as such proceedings do not involve any
material danger of the sale, forfeiture or loss of the Equipment or any interest
therein and do not interfere with the use, operation, or possession of the
Equipment by Lessee under the Lease, the rights of the Trust under the Operative
Agreements or the rights of Loan Participant under the Operative Agreements.
Indenture Trustee further agrees to indemnify and hold harmless each of the
other parties hereto from and against any loss, out-of-pocket cost and expenses
(including reasonable legal fees and expenses) incurred, in each case, as a
result of the imposition or enforcement of any such Lien.
     (b) Loan Participant covenants and agrees with Lessee, Owner Trustee, Owner
Participant and Indenture Trustee that it shall not cause or permit to exist any
Lien on the Equipment or all or any portion of the Trust Estate or the Indenture
Estate arising as a result of (i) claims against Loan Participant not related to
its interest in the Equipment and the Trust Estate, (ii) acts of Loan
Participant not contemplated by, or failure of Loan Participant to take any
action it is expressly required to perform under, the Operative Agreements,
(iii) claims against Loan Participant relating to Taxes or expenses that are not
indemnified against by Lessee pursuant to Article VII or (iv) claims against
Loan Participant arising out of the transfer by Loan Participant of all or any
portion of its interest in the Equipment, the Indenture Estate or the Operative
Agreements, other than a transfer permitted by the Operative Agreements and that
Loan Participant will, at its own cost and expense (and without any right of
reimbursement from Lessee), promptly take such action as may be necessary duly
to discharge any such Lien; provided that Loan Participant may contest any such
Lien in good faith by appropriate proceedings so long as such proceedings do not
involve any material danger of the sale, forfeiture or loss of the Equipment or
any interest therein and do not interfere with the use, operation, or possession
of the Equipment by Lessee under the Lease or the rights of the Trust or
Indenture Trustee under the Operative Agreements. Loan Participant further
agrees to indemnify and hold harmless each of the other parties hereto from and
against any loss, out-of-pocket cost and expenses (including reasonable legal
fees and expenses) incurred, in each case, as a result of the imposition or
enforcement of any such Lien.
     Section 6.5. Covenants of Owner Trustee, Trust Company, Owner Participant
and Indenture Trustee. Owner Participant, and Owner Trustee and Trust Company,
hereby agree, severally and not jointly, with Lessee, Loan Participant and
Indenture Trustee (i) to comply with all of the terms of the Trust Agreement
applicable to it in its respective capacity, (ii) not to amend, supplement, or
otherwise modify any provision of the Trust Agreement in such a manner as to
adversely affect the rights of any such party without the prior written consent
of such party and (iii) not to terminate or revoke the Trust Agreement or the
trust created by the Trust Agreement and such trust shall not be subject to
revocation or termination by Owner Participant prior to the payment in full and
discharge of the Equipment Notes and all other indebtedness secured by the
Indenture and the final discharge thereof pursuant to Section 10.01 thereof or
prior to the expiration or early termination of the Lease and the payment in
full and discharge of the Equipment Notes and all other indebtedness secured by
the Indenture and the final discharge thereof pursuant to Section 10.01 thereof.
Each of Owner Trustee and Indenture Trustee agrees, for the benefit of Lessee
and Owner Participant, to comply with the provisions of the Indenture.
Notwithstanding any provision herein or in any of the Operative Agreements to
the contrary,

-31-



--------------------------------------------------------------------------------



 



Indenture Trustee’s obligation to take or refrain from taking any actions, or to
use its discretion (including, but not limited to, the giving or withholding of
consent or approval and the exercise of any rights or remedies under such
Operative Agreements), and any liability therefor, shall, in addition to any
other limitations provided herein or in the other Operative Agreements, be
limited by the provisions of the Indenture.
     Section 6.6. Amendments to Operative Agreements. The Trustees and
Participants will not terminate the Operative Agreements to which Lessee is not
or will not be a party, except in accordance with the Operative Agreements in
effect on the date hereof (as amended, modified or supplemented from time to
time in accordance with the terms hereof and of the other Operative Agreements),
or amend, supplement, waive or modify such Operative Agreements in any manner
that increases the obligations or liabilities, or decreases the rights, of
Lessee under the Operative Agreements, without, in each such case, the prior
written consent of Lessee. Owner Participant and the Trustees (as applicable)
agree that, in any event, they will not amend Section 2.01, 2.02, 2.05, 2.10,
the provisions of the proviso of Section 4.3(a), Article III, Article IX of the
Indenture or Section 4.01, 9.01, 10.01 or 12.01 or Article IX of the Trust
Agreement without the prior written consent of Lessee.
     Section 6.7. Section 1168. Lessee shall at all times remain a “railroad”,
as such term is defined in Section 101 (44) of the U.S. Bankruptcy Code, such
that Lessee’s obligations under the Lease shall be subject to the provisions of
Section 1168 of the U.S. Bankruptcy Code. Lessee shall not take any action which
would cause Section 1168 to cease to be applicable to this transaction or, in
connection with any bankruptcy proceedings involving Lessee or any of its
Affiliates, take a position in the United State Bankruptcy Court that is
inconsistent with the rights of Lessor under such Section 1168.
     Section 6.8. Merger Covenant. Lessee shall not consolidate with or merge
into any other Person or convey, transfer or lease substantially all of its
assets as an entirety to any Person unless (i) the Person formed by such
consolidation or into which Lessee is merged or the Person which acquires by
conveyance, transfer or lease substantially all of the assets of Lessee as an
entirety shall execute and deliver to Owner Trustee, Owner Participant, Loan
Participant and Indenture Trustee an agreement containing the assumption by such
successor corporation of the due and punctual performance and observance of each
covenant and condition of this Agreement and each of the other Lessee Agreements
to be performed or observed by Lessee, (ii) immediately after giving effect to
such transaction, no Lease Event of Default shall have occurred solely as a
result of such consolidation or merger or such conveyance, transfer or lease and
(iii) Lessor (and Indenture Trustee, as assignee of Lessor) shall be entitled to
the benefits of Section 1168 of the Bankruptcy Code to the same extent as
immediately prior to such merger, consolidation or transfer. Upon such
consolidation or merger, or any conveyance, transfer or lease of substantially
all of the assets of Lessee as an entirety in accordance with this Section 6.8,
the successor corporation formed by such consolidation or into which Lessee is
merged or to which such conveyance, transfer or lease is made shall succeed to,
and be substituted for, and may exercise every right and power of, Lessee under
this Agreement and the other Operative Agreements with the same effect as if
such successor corporation had been named as Lessee herein. If Lessee shall have
consolidated with or merged into any other Person or conveyed, transferred or
leased substantially all of its assets, such assets to include Lessee’s
leasehold

-32-



--------------------------------------------------------------------------------



 



interest in the Lease, the Person owning such leasehold interest after such
event shall deliver to Owner Participant, Loan Participant and Indenture
Trustee, an opinion of counsel (which counsel may be such Person’s in-house
counsel) confirming that the assumption agreement pursuant to which such Person
assumed the obligations of Lessee shall have been duly authorized, executed and
delivered by such Person and that such agreement is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms.
     Section 6.9. Additional Filings. In the event that during the Lease Term
(i) a central filing system becomes available in Mexico for the filing or
recording of security interests or ownership rights in railroad rolling stock
and (ii) Lessee elects as a business practice to conduct such filings or
recordings with respect to equipment owned or leased by Lessee that is used in a
manner similar to the Units, then Lessee will take, or cause to be taken, at
Lessee’s cost and expense, such action with respect to the filing or recording
of the Lease, the Indenture or any supplements thereto and any other instruments
as may be necessary or reasonably required to maintain, so long as the Indenture
or the Lease is in effect and such central filing system remains available, the
benefit of such filing or recording in Mexico for the protection of the security
interest created by the Indenture and any security interest that may be claimed
to have been created by the Lease and the ownership interest of Owner Trustee in
each Unit to the extent such protection is available pursuant to such filing or
recording in Mexico.
     Section 6.10. Owner Participant an Affiliate of Lessee. If at any time the
original or any successor Owner Participant shall be an Affiliate of Lessee,
such Owner Participant and Lessee agree that, notwithstanding any provision of
the Indenture to the contrary, they will not modify, amend or supplement any
provision of the Lease or this Agreement or give, or permit Owner Trustee to
give, any consent, waiver, authorization or approval thereunder if any such
action would adversely affect in a material manner Indenture Trustee or any
holder of an Equipment Note unless such action shall have been consented to by a
Majority In Interest.
     Section 6.11. Taxes. Lessee shall pay and discharge all Taxes imposed upon
Lessee or upon its income, profits or properties prior to the date on which
penalties attach thereto except for those Taxes which are being contested in
good faith through appropriate proceedings and for which adequate reserves are
being maintained.
     Section 6.12. Negative Make-Whole Amount. Loan Participant hereby agrees,
and the other parties hereby acknowledge, that in the event of any prepayment of
the Equipment Notes pursuant to Section 2.10 of the Indenture, any acceleration
of the Equipment Notes pursuant to Section 4.02 of the Indenture or any purchase
of the Equipment Notes pursuant to Section 4.04(b) of the Indenture, if the
calculation of the Make-Whole Amount results in Negative Make-Whole Amount, then
such Negative Make-Whole Amount shall be due on the date of such prepayment as
provided for in Section 2.10 of the Indenture, the date of payment under
Section 4.02 of the Indenture in the case of such acceleration or the date of
such purchase as provided in Section 4.04(b) of the Indenture, as the case may
be, and such Negative Make-Whole Amount shall be paid in U.S. dollars on such
date by the holders of the Equipment Notes (each such holder to pay its ratable
portion of such Negative Make-Whole Amount in accordance with its percentage of
the Equipment Notes then being prepaid or purchased) directly to the Lessee free
of the Lien of the Indenture or, if such acceleration pursuant to Section 4.02
of the

-33-



--------------------------------------------------------------------------------



 



Indenture results from a Lease Event of Default, to the Owner Trustee or, in the
case of Section 4.04(b) of the Indenture, to the Owner Participant; provided
that if at any time that the Owner Trustee is required to make a payment of the
aggregate unpaid principal amount of all Equipment Notes then outstanding plus
the accrued but unpaid interest thereon in connection with any acceleration of
the Equipment Notes pursuant to Section 4.02 of the Indenture, there shall exist
an obligation of the holders of the Equipment Notes to pay any Negative
Make-Whole Amount, there shall be deducted from such payment of the aggregate
unpaid principal amount of all Equipment Notes then outstanding plus the accrued
but unpaid interest thereon an amount equal to the aggregate amount of such
Negative Make-Whole Amount owed by the holders of the Equipment Notes at such
time (with the same effect as if such amount had been distributed pursuant to
the provisions of Section 3.03 of the Indenture).
Article VII
Lessee’s Indemnities
     Section 7.1. General Tax Indemnity.
     (a) Tax Indemnitee Defined. For purposes of this Section 7.1, “Tax
Indemnitee” means Owner Participant, its Affiliates, Owner Trustee, Trust
Company, the Trust, the Trust Estate, Indenture Trustee, Loan Participant, and
each of their respective successors or assigns permitted under the terms of the
Operative Agreements and, with respect to any taxes, shall also include any
affiliated or combined group of which such Tax Indemnitee is, or may become, a
member if consolidated or combined returns are filed for such group for purposes
of such taxes.
     (b) Taxes Indemnified. Subject to the exclusions stated in subsection
(c) below, Lessee agrees to indemnify and hold harmless each Tax Indemnitee on
an After-Tax Basis against all fees, taxes, levies, assessments, charges or
withholdings of any nature, together with any penalties, fines or interest
thereon or additions thereto (“Taxes”) imposed upon any Tax Indemnitee, Lessee
or all or any part of the Equipment by any federal, state or local government,
political subdivision, or taxing authority in the United States, by any
government or taxing authority of or in a foreign country or by any
international authority, upon, with respect to or in connection with:
     (i) the Equipment or any part of any of the Equipment or interest therein;
     (ii) the acquisition, financing, use or operation with respect to the
Equipment or any part of any of the Equipment or interest therein;
     (iii) payments of Rent or the receipts, income or earnings arising
therefrom; or
     (iv) any or all of the Operative Agreements or any payments made with
respect to the Equipment Notes; or otherwise with respect to the transactions
contemplated by or resulting from the Operative Agreements, including any
payments thereunder and the exercise of rights and remedies thereunder;

-34-



--------------------------------------------------------------------------------



 



     (c) Taxes Excluded. The indemnity provided for in paragraph (b) above shall
not extend to any of the following:
     (i) Taxes which are based upon, measured by or in respect to gross or net
income or gross or net receipts (including (x) commercial activity taxes,
business activity taxes and other similar taxes that are based upon, measured by
or in respect of such income or receipts and (y) all Taxes which are in lieu of
a gross or net income tax or gross or net receipts tax); Taxes on items of
preference or any minimum tax; value added taxes; business and occupation taxes;
franchise taxes; or Taxes based upon Owner Participant’s or Lessor’s capital
stock or net worth; provided that there shall not be excluded under this
subparagraph (i) any (x) sales, use, property, value added, license, rental, ad
valorem or Taxes in the nature thereof and (y) any Taxes imposed by any
government or taxing authority of or in a foreign country if, and to the extent,
such Taxes are imposed as a result of (A) the operation, presence or
registration in such jurisdiction of any Unit or part thereof, (B) the presence
in such jurisdiction of a permanent establishment or fixed place of business of
any Lessee Person, (C) the residence, nationality or place of management and
control of any Lessee Person, (D) the payment by any Lessee Person of any amount
due under the Operative Agreements which is treated as paid from such
jurisdiction or (E) any combination of factors (A)-(D); provided, further, that
in the case of a Loan Participant, there shall not be excluded under this
subparagraph (i) Taxes imposed by withholding or deduction.
     (ii) In the case of a Loan Participant, Taxes imposed by withholding or
deduction, unless and to the extent such Loan Participant is a “resident” of the
Federal Republic of Germany, as defined for purposes of the Treaty as in effect
on the Delivery Date in the case of the Original Loan Participant and as in
effect on the date a Loan Participant other than the Original Loan Participant
acquires its interest in an Equipment Note or other Operative Agreement, and
such Taxes are imposed by the United States as a result of a Change in Tax Law
on or with respect to the payment of principal, interest or any other sums
payable under an Equipment Note or other amounts payable to such holder under
the Operative Agreements by Lessee, Indenture Trustee or Owner Trustee;
     (iii) Taxes imposed with respect to any period after the earliest of
(x) the return of possession of the Equipment to Owner Participant or the
placement of the Equipment in storage at the request of Owner Participant, in
either case pursuant to Section 6 of the Lease and only so long as no Lease
Event of Default shall have occurred and be continuing, (y) the termination of
the Lease Term pursuant to Section 22.1 of the Lease, or (z) the discharge in
full of Lessee’s obligation to pay the Termination Value or the Stipulated Loss
Value and all other amounts due, if any, under Section 10 or 11.2 of the Lease,
as the case may be, with respect to the Equipment; provided that the exclusion
set forth in this clause (ii) shall not apply to Taxes to the extent such Taxes
relate to events occurring or matters arising prior to or simultaneously with
such time (including Taxes on or with respect to any payment to a Tax Indemnitee
due after the termination or expiration of the Lease if such payment relates to
events occurring or matters arising prior to or simultaneously with such time);

-35-



--------------------------------------------------------------------------------



 



     (iv) Taxes of a Tax Indemnitee which arise out of or are caused by any
breach by such Tax Indemnitee of any of its representations, warranties or
covenants in any of the Operative Agreements, or the gross negligence or willful
misconduct of such Tax Indemnitee;
     (v) Taxes which become payable as a result of a sale, assignment, transfer
or other disposition (whether voluntary or involuntary) by a Tax Indemnitee of
all or any portion of its interest in the Equipment or any part thereof, the
Trust Estate or any of the Operative Agreements or rights created thereunder
other than a disposition attributable to (v) a Lease Event of Default (but only
while a Lease Event of Default has occurred and is continuing), (w) an Event of
Loss, (x) the exercise by Lessee of the termination right pursuant to Section 10
of the Lease, (y) the exercise by Lessee of the purchase rights pursuant to
Section 23 of the Lease and (z) the replacement, substitution, subleasing or
interchange of any Unit by any Lessee Person;
     (vi) Taxes imposed with respect to any fees received by Indenture Trustee
or Owner Trustee for services rendered in its capacity as trustee;
     (vii) Taxes which have been included in the Equipment Cost;
     (viii) Taxes for which Lessee is obligated to indemnify Owner Participant
or Owner Trustee under the Tax Indemnity Agreement;
     (ix) Taxes which result from Owner Trustee’s engaging on behalf of the
Trust Estate acting upon the instruction of Owner Participant in transactions
other than those permitted or contemplated by the Operative Agreements unless
attributable to the exercise of default remedies pursuant to Article V of the
Trust Agreement;
     (x) Taxes imposed pursuant to sections 6707, 6707A or 6708 of the Code;
     (xi) As to any Tax Indemnitee any Taxes imposed as a result of any
modification, amendment, supplement, consent, or waiver to any Operative
Agreement entered into by such Tax Indemnitee or any related Tax Indemnitee
thereof other than any modification, amendment, supplement, consent, or waiver
(A) consented to in writing, requested in writing or initiated by the Lessee,
(B) while a Lease Event of Default shall have occurred and is continuing or
(C) that is required by the Operative Agreements or by law;
     (xii) Taxes imposed against a particular Indemnified Person resulting from
any prohibited transaction, within the meaning of section 4975(c)(1) of the
Code, occurring with respect to the purchase or holding of Equipment Notes or
circumstances when such Indemnified Person or any Person in such Indemnified
Person’s Related Indemnitee Group caused such purchase or holding and knew it
would constitute such a prohibited transaction;

-36-



--------------------------------------------------------------------------------



 



     (xiii) Taxes imposed on a Tax Indemnitee to the extent resulting from a
failure of such Tax Indemnitee to provide any certificate, documentation, or
other evidence requested by Lessee in a timely manner and required under
applicable law as a condition to the allowance of a reduction in such Tax, but
only if such Tax Indemnitee was legally eligible to provide such certificate,
document or other evidence (based on a good faith judgment of such Tax
Indemnitee that it is legally entitled and eligible to do so) without
unindemnified adverse consequences (other than certain de minimis costs);
     (xiv) Taxes imposed on a Tax Indemnitee to the extent consisting of
interest, penalties, fines or additions to Tax in connection with the filing of,
or failure to file, any tax return, the payment of, or failure to pay any Tax,
or the conduct of any proceeding in respect thereof unless resulting from the
failure by Lessee to perform its obligations under Section 7.1 hereof.
     (d) All Tax Obligations in This Section, Etc. It is intended that all of
Lessee’s obligations with respect to Taxes are set forth in this Section 7.1 and
in the Tax Indemnity Agreement, but if Lessee shall be required under any other
provision of the Operative Agreements to pay any other tax, the parties hereto
agree that Section 7.1(e), (f), (h) , (j) and (k) shall apply to such taxes.
     (e) Reverse Indemnity. If any Tax Indemnitee shall realize a tax benefit as
a result of any Taxes paid or indemnified against by Lessee under this
Section 7.1 (whether by way of deduction, credit, allocation or apportionment or
otherwise), such Tax Indemnitee shall pay to Lessee an amount equal to the
amount of such tax benefit, increased by the Tax Indemnitee’s additional saved
taxes attributable to the payment being made to Lessee hereunder (a “reverse
gross-up”), provided that (i) the Tax Indemnitee shall not be obligated to make
a payment to Lessee pursuant to this subsection (e) as long as a Lease Event of
Default shall have occurred and be continuing or (ii) to the extent the amount
of such payment by the Tax Indemnitee to Lessee would exceed the amount of all
prior payments by Lessee to the Tax Indemnitee pursuant to paragraph (b) less
the amount of all prior payments by the Tax Indemnitee of tax benefits pursuant
to this paragraph (e), such excess shall not be paid but shall instead be
carried forward and shall reduce Lessee’s obligations to make subsequent
payments under paragraph (b) to the Tax Indemnitee. The foregoing proviso shall
not apply to any reverse gross-up. The Tax Indemnitee shall in good faith use
diligence in filing its tax returns and in dealing with taxing authorities to
seek and claim any such tax benefit and to minimize the Taxes indemnifiable by
Lessee under paragraph (b). Any subsequent loss or disallowance of such
reduction in Taxes realized by the Tax Indemnitee shall be treated as Taxes
subject to Lessee’s indemnity obligation pursuant to this Section 7.1.
     (f) Refund. Provided that no Lease Event of Default has occurred and is
continuing (in which event such payments shall be made when there is no
continuing Lease Event of Default), upon receipt by a Tax Indemnitee of a refund
or credit of all or part of any Taxes paid or indemnified against by Lessee,
such Tax Indemnitee shall pay to Lessee an amount equal to the amount of such
refund plus any interest received by or credited to such Tax Indemnitee with
respect to such refund increased or decreased, as the case may be, by the Tax
Indemnitee’s net additional or saved taxes attributable to the receipt of such
amounts from the taxing authority and

-37-



--------------------------------------------------------------------------------



 



the payment being made to Lessee hereunder. The Tax Indemnitee shall in good
faith use diligence in filing its Tax returns and in dealing with taxing
authorities to seek and claim any such refund and to minimize the Taxes
indemnifiable by Lessee pursuant to paragraph (b).
     (g) Procedures. Any amount payable to a Tax Indemnitee pursuant to
paragraph (b) shall be paid within 30 days after receipt of a written demand
therefor from such Tax Indemnitee accompanied by a written statement describing
in reasonable detail the basis for such indemnity and the computation of the
amount so payable, provided that such amount need not be paid prior to the later
of (i) the date which is 3 days prior to the date on which such Taxes are
required to be paid or (ii) in the case of amounts which are being contested
pursuant to paragraph (h) hereof, the time such contest (including all appeals)
is finally resolved. Any amount payable to Lessee pursuant to paragraph (e) or
(f) shall be paid within 30 days after the Tax Indemnitee realizes a tax benefit
giving rise to a payment under paragraph (e) or receives a refund giving rise to
a payment under paragraph (f), as the case may be, and shall be accompanied by a
written statement by the Tax Indemnitee setting forth in reasonable detail the
basis for computing the amount of such payment. Within 15 days following
Lessee’s receipt of any computation from the Tax Indemnitee, Lessee may request
that an accounting firm selected by Lessee and reasonably acceptable to the Tax
Indemnitee determine whether such computations of the Tax Indemnitee are
correct. Such accounting firm shall be requested to make the determination
contemplated by this paragraph (g) within 30 days of its selection. In the event
such accounting firm shall determine that such computations are incorrect, then
such firm shall determine what it believes to be the correct computations. The
Tax Indemnitee shall cooperate with such accounting firm and supply it with all
information necessary to permit it to accomplish such determination, provided
that such accounting firm shall have entered into a confidentiality agreement
reasonably satisfactory to such Tax Indemnitee. The computations of such
accounting firm shall be final, binding and conclusive upon the parties and
Lessee shall have no right to inspect the books, records or tax returns of the
Tax Indemnitee to verify such computation or for any other purpose. All fees and
expenses of the accounting firm payable under this Section 7.1(g) shall be borne
by Lessee, provided, however, that such fees and expenses shall be borne by the
Tax Indemnitee if the amount determined by such firm is (1) in the case of any
amount payable by Lessee, less than the amount determined by the Tax Indemnitee
by 5% of the amount determined by such firm, and (2) in the case of any amount
payable by the Tax Indemnitee, more than the amount determined by the Tax
Indemnitee by 5% of the amount determined by such firm.
     (h) Contest. If a written claim is made against a Tax Indemnitee for Taxes
with respect to which Lessee may be liable for indemnity hereunder, the Tax
Indemnitee shall promptly give Lessee notice in writing of such claim after its
receipt and shall furnish Lessee with copies of the claim and all other writings
received from the taxing authority relating to the claim; provided, however,
that failure to notify Lessee shall not relieve Lessee of any obligation to
indemnify the Tax Indemnitee hereunder unless such failure shall effectively
preclude Lessee’s ability to initiate or continue the contest of such claim. The
Tax Indemnitee shall not pay such claim prior to 30 days after providing Lessee
with such written notice, unless required to do so by law or unless deferral of
payment would cause adverse consequences to the Tax Indemnitee. The Tax
Indemnitee shall in good faith, with due diligence and at Lessee’s expense, if
requested in writing by Lessee, contest (including pursuing all appeals, other
than to the United States

-38-



--------------------------------------------------------------------------------



 



Supreme Court) in the name of the Tax Indemnitee (or, if requested by Lessee and
permissible as a matter of law, in the name of Lessee), or shall at Lessee’s
option permit Lessee to contest in either the name of Lessee or with the Tax
Indemnitee’s consent, which consent shall not be unreasonably withheld, in the
name of the Tax Indemnitee, the validity, applicability or amount of such Taxes
by,
     (i) resisting payment thereof if practical;
     (ii) not paying the same except under protest if protest is necessary and
proper;
     (iii) if the payment be made, using reasonable efforts to obtain a refund
thereof in appropriate administrative and judicial proceedings; or
     (iv) taking such other reasonable action as is reasonably requested by
Lessee from time to time;
     Notwithstanding the foregoing provisions of this paragraph (h), the Tax
Indemnitee shall not be required to contest, or permit Lessee to contest, a
claim unless (A) Lessee shall have agreed in writing to pay on an After-Tax
Basis to the Tax Indemnitee on demand all reasonable out-of-pocket costs and
expenses which the Tax Indemnitee may incur in connection with contesting such
claim, (B) no Lease Event of Default shall have occurred and be continuing,
(C) such contest will not result in any material danger of the sale, forfeiture
or loss of any of the Units unless Lessee shall have provided security
reasonably acceptable to the Tax Indemnitee, and there is no risk of imposition
of any criminal penalties or material civil liability or penalty as a result of
such Tax Claim, (D) if such contest involves payment of such Tax, Lessee will
either lend to the Tax Indemnitee on an interest-free basis (without reduction
for any Tax savings that the Tax Indemnitee may realize as a result of the
payment of such Tax), which loan will be repaid in full by the Tax Indemnitee
upon the conclusion of the contest or pay such Tax Indemnitee the amount payable
by Lessee pursuant to Section 7.1(a) above with respect to such Tax, and
(E) upon request of a Tax Indemnitee, Lessee furnishes such Tax Indemnitee with
an opinion of Lessee’s counsel that there is a reasonable basis for the position
to be asserted in such contest and in the case of an appeal, that there is a
substantial likelihood that the adverse decision will be reversed or
substantially modified on appeal. If a Tax Indemnitee is obligated to contest a
claim under this paragraph (h), such Tax Indemnitee shall not compromise or
settle such claim without the express written permission of Lessee. If it does
so in the absence of such permission, Lessee’s obligation to indemnify with
respect to such claim shall terminate. If a Tax Indemnitee is obligated to
contest a claim under this paragraph (h), such Tax Indemnitee may at any time
decline to take further action with respect to the contest of such claim if such
Tax Indemnitee shall first waive in writing its right to any indemnity payment
by Lessee in respect of such claim (other than the expenses of such contest).
     (i) Reports. In case any report, return or statement is required to be
filed with respect to Taxes for which Lessee has an indemnity obligation under
this Section 7.1, Lessee shall at Lessee’s expense timely file the same (except
for any such report, return or statement (x) which the relevant Tax Indemnitee
has notified in writing Lessee that such Tax Indemnitee intends to

-39-



--------------------------------------------------------------------------------



 



file or (y) which Lessee is not permitted to file, in which event Lessee shall
timely (but in no event later than 30 days prior to the due date for such
report, return or statement) provide at Lessee’s expense such Tax Indemnitee
with such information reasonably available to Lessee as is reasonably necessary
for preparing such report, return or statement), provided that such Tax
Indemnitee shall have furnished Lessee with such information, not within the
control of Lessee, as is in such Tax Indemnitee’s control and is reasonably
available to such Tax Indemnitee and reasonably necessary to file such report,
return or statement. Lessee shall either file such report, return or statement
so as to show the ownership of the Equipment by the Trust or, where Lessee is
not permitted to so file, shall notify the Tax Indemnitee of such requirement
and prepare and deliver such report, return or statement to the Tax Indemnitee
within a reasonable time prior to the time such report, return or statement is
to be filed.
     (j) Mitigation. Notwithstanding the provisions of Section 7.1(b) hereof:
     (i) If circumstances arise which have resulted or would result in any Taxes
imposed by withholding or deduction (“Withholding Taxes") (other than
Withholding Taxes excluded from indemnification under Section 7.1(c)) being
imposed with respect to payments to a Loan Participant; then, without in any way
limiting, reducing or otherwise qualifying the rights of such Loan Participant
under Section 7.1(b), such Loan Participant shall promptly upon becoming aware
of the same provide written notice to the Lessee (including in such notice a
good faith estimate of the amount of any such Withholding Taxes)(“Withholding
Notice"). The Loan Participant and Lessee shall consult in good faith and shall
each use its best efforts to avoid or mitigate the amount of any such
Withholding Taxes, including, without limitation, by reaching a mutually
acceptable agreement to a transfer by the Loan Participant of its Equipment
Notes and its rights hereunder and under the other Operative Agreements to
another existing branch, office or subsidiary of the Loan Participant, or a
sale, for an amount equal to the Purchase Price (as defined in clause
(ii) below), of such participation and rights to a third party reasonably
acceptable to Lessee which is not affected by the circumstances having the
results described above or which would be subject to a lesser amount of
Withholding Taxes than the Loan Participant (any such solution, a “Mutually
Acceptable Arrangement").
     (ii) Each Loan Participant agrees that if Lessee and such Loan Participant
do not reach a Mutually Acceptable Arrangement within thirty (30) days of
Lessee’s receipt of a Withholding Notice, Lessee may elect by providing written
notice to the Loan Participants within sixty (60) days of Lessee’s receipt of
its Withholding Notice to refinance the Equipment Notes pursuant to Section 11.2
hereof (without, however, the payment of Make-Whole) or to require the affected
Loan Participant to sell its Equipment Note to a third party willing to purchase
the Loan Participant’s Equipment Note for a purchase price (the “Purchase
Price") equal to the sum of the principal amount of such Loan Participant’s
interest in the Equipment Note plus accrued interest thereon, if any, that would
be payable to such Loan Participant if the Loan were prepaid on the date of such
purchase. The affected Loan Participant may give written notice to Lessee within
thirty (30) days of its receipt of Lessee’s notice of its intent to refinance
the Equipment Notes or require sale of the affected Equipment Note that it
waives its right to indemnification for Withholding Taxes with respect to such
Change in Tax Law, in

-40-



--------------------------------------------------------------------------------



 



which event such affected Loan Participant shall not be entitled to
indemnification in respect thereof and this Section 7.1(j) shall no longer apply
with respect to such Withholding Taxes.
     (k) Withholding. Lessee shall indemnify the Owner Trustee and Owner
Participant for Taxes imposed by withholding in respect of payments on the
Equipment Notes unless:
     (i) such Tax is imposed because of a failure of the Owner Trustee or Owner
Participant to provide any certificate, documentation, or other evidence
requested by Lessee in a timely manner and required under applicable law as a
condition to the allowance of a reduction in such Tax, but only if the Owner
Trustee or Owner Participant was legally eligible to provide such certificate,
document or other evidence (based on a good faith judgment of such the Owner
Trustee or Owner Participant that it is legally entitled and eligible to do so)
without unindemnified adverse consequences (other than certain de minimis
costs); or
     (ii) such Tax is imposed by a taxing jurisdiction outside of the United
States solely because the Owner Participant is organized under the laws of
Germany or because of activities unrelated to the transactions contemplated by
the Operative Agreements.
     If Lessee indemnifies Owner Participant or Owner Trustee pursuant to this
clause (k), Lessee shall be subrogated to the extent of such payment to the
rights and remedies of the Owner Participant and Owner Trustee, if any, with
respect to the transaction or event giving rise to such Tax or payment thereof.
     Section 7.2. General Indemnification and Waiver of Certain Claims.
     (a) Claims Defined. For the purposes of this Section 7.2, “Claims” shall
mean any and all costs, expenses, liabilities, obligations, losses, damages,
penalties, actions or suits or claims of whatsoever kind or nature (whether or
not on the basis of negligence, strict or absolute liability or liability in
tort) which may be imposed on, incurred by, suffered by, or asserted against an
Indemnified Person, as defined herein, or any Unit and, except as otherwise
expressly provided in this Section 7.2, shall include, but not be limited to,
all reasonable out-of-pocket costs, disbursements and expenses (including legal
fees and expenses) paid or incurred by an Indemnified Person in connection
therewith or related thereto.
     (b) Indemnified Person Defined. For the purposes of this Section 7.2,
“Indemnified Person” means Owner Participant, Owner Trustee, Trust Company, the
Trust, Indenture Trustee, Loan Participant, and each of their respective
directors, officers, employees, shareholders, constituent investors or partners,
Affiliates, successors and permitted assigns, agents and servants, the Trust
Estate and the Indenture Estate (the respective directors, officers, employees,
shareholders, constituent investors or partners, Affiliates, successors and
permitted assigns, agents and servants of Owner Participant, Owner Trustee and
Indenture Trustee, as applicable, together with Owner Participant (in the case
of Owner Trustee), Owner Trustee (in the case of Owner Participant) but not
Wilmington Trust Company, and Indenture Trustee, as the case may be, being
referred to herein collectively as the “Related Indemnitee Group” of Owner
Participant,

-41-



--------------------------------------------------------------------------------



 



Indenture Trustee and Owner Trustee, but not Wilmington Trust Company
respectively), provided that as a condition of any obligations of Lessee to pay
any indemnity or perform any action under this Section 7.2 with respect to any
persons who are not signatories hereto, such persons at the written request of
Lessee shall expressly agree in writing to be bound by all the terms of this
Section 7.2. In the event that any Indemnified Person fails, after notice to
such Indemnified Person referring to this sentence, to comply with any duty or
obligation under Section 7.2(e) and (f), such Indemnified Person shall not be
entitled to indemnity under this Section 7.2 to the extent such failure to
comply has a material adverse effect on Lessee’s ability to defend any such
Claim.
     (c) Claims Indemnified. Whether or not any Unit is accepted under the
Lease, or a closing occurs with respect thereto, and subject to the exclusions
stated in subsection (d) below, Lessee agrees to indemnify, protect, defend and
hold harmless each Indemnified Person on an After-Tax Basis against Claims
resulting from or arising out of or related to (whether or not such Indemnified
Person shall be indemnified as to such Claim by any other Person):
     (i) this Agreement or any other Operative Agreement or any of the
transactions contemplated hereby and thereby or resulting herefrom or therefrom
and the enforcement thereof and hereof;
     (ii) the ownership, lease, operation, possession, modification, use,
non-use, maintenance, sublease, financing, substitution, control, repair,
storage, alteration, violation of law with respect to any Unit (including
applicable securities laws, ERISA and environmental law), transfer or other
disposition of any Unit, return, overhaul, testing or registration of any Unit
(including, without limitation, injury, death or property damage of passengers,
shippers or others, and environmental control, noise and pollution regulations)
whether or not in compliance with the terms of the Lease;
     (iii) the manufacture, design, purchase, acceptance, rejection, delivery,
nondelivery or condition of any Unit (including, without limitation, latent and
other defects, whether or not discoverable, and any claim for patent, trademark
or copyright infringement);
     (iv) any breach of or failure to perform or observe, or any other
noncompliance with, any covenant, condition or agreement to be performed by, or
other obligation of, Lessee under any of the Operative Agreements, or the
falsity when made of any representation or warranty of Lessee in any of the
Operative Agreements or in any document or certificate delivered in connection
therewith other than representations and warranties in the Tax Indemnity
Agreement; and
     (v) the offer, sale or delivery of any Equipment Notes or any interest in
the Trust Estate.
     (d) Lessee’s Claims Excluded. The following are excluded from the agreement
to indemnify under this Section 7.2:

-42-



--------------------------------------------------------------------------------



 



     (i) Claims with respect to any Unit to the extent attributable to acts or
events occurring after (A) in the case of the exercise by Lessee of a purchase
option with respect to such Unit under Section 23 of the Lease, the exercise by
Lessee of an early termination option with respect to such Unit under Section 10
of the Lease or the occurrence of an Event of Loss with respect to such Unit
under Section 11 of the Lease, the last to occur of (w) if an Event of Default
exists, the elimination of such Event of Default and the payment of all amounts
due under the Operative Agreements, (x) the payment of all amounts due from
Lessee in connection with any such event and (y) the release of the lien of the
Indenture on such Unit or (B) in all other cases, with respect to such Unit the
last to occur of (w) if an Event of Default exists, the elimination of such
Event of Default and the payment of all amounts due under the Operative
Agreements, (x) the earlier to occur of the termination of the Lease or the
expiration of the Lease Term, (y) the return of such Unit to Lessor in
accordance with the terms of the Lease (it being understood that the date of the
placement of such Unit in storage as provided in Section 6 of the Lease
constitutes the date of return of such Unit under the Lease) and (z) the release
of the lien of the Indenture on such Unit;
     (ii) with respect to any particular Indemnified Person, Claims which are
Taxes or Losses, whether or not Lessee is required to indemnify therefor under
Section 7.1 hereof or the Tax Indemnity Agreement, except, subject to
subparagraph (xiii) below, Taxes arising by reason of ERISA and not related to
such Indemnified Person’s making or holding its investment as contemplated by
the Operative Agreements or in accordance with the instructions of Lessee.
Except as expressly provided in the Operative Agreements (including the
foregoing sentence), Lessee’s entire obligation with respect to taxes and losses
of tax benefits being fully set out in such Section 7.1 or the Tax Indemnity
Agreement;
     (iii) with respect to any particular Indemnified Person, Claims to the
extent attributable to the gross negligence or willful misconduct of (other than
gross negligence or willful misconduct imputed as a matter of law to such
Indemnified Person solely by reason of its interest in the Equipment), or to the
breach of any contractual obligation by, or the falsity or inaccuracy of any
representation or warranty of such Indemnified Person or any of such Indemnified
Person’s Related Indemnitee Group;
     (iv) with respect to any particular Indemnified Person, Claims to the
extent attributable to any breach by such Indemnified Person of the warranty of
quiet enjoyment set forth in Article VIII or any transfer (other than pursuant
to Section 10, 11, 15 or 23 of the Lease or pursuant to the Indenture) by such
Indemnified Person of any interest in the Trust Estate;
     (v) with respect to any particular Indemnified Person, any Claim to the
extent attributable to the offer, sale or disposition (voluntary or involuntary)
by or on behalf of such Indemnified Person of any Equipment Note or any interest
in the Trust Estate or the Trust Agreement, or any similar security, other than
a transfer by such Indemnified Person of its interests in any Unit pursuant to
Section 10, 11 or 23 of the Lease or otherwise attributable to a Lease Event of
Default that has occurred and is continuing;

-43-



--------------------------------------------------------------------------------



 



     (vi) any Claim by Owner Trustee or Owner Participant and the Related
Indemnitee Group of such Indemnified Person to the extent attributable to a
failure on the part of Owner Trustee to distribute in accordance with the Trust
Agreement any amounts received and distributable by it thereunder;
     (vii) any Claim (other than to the extent any such Claim is brought against
Owner Participant or Owner Trustee and the Related Indemnitee Group of such
Indemnified Person) to the extent attributable to a failure on the part of
Indenture Trustee to distribute in accordance with the Indenture any amounts
received and distributable by it thereunder;
     (viii) any Claim to the extent attributable to the authorization or giving
or unreasonable withholding by such Indemnified Person of any future amendments,
supplements, modifications, alterations, waivers or consents with respect to any
of this Agreement and the other Operative Agreements, other than such as have
been requested by or consented to by Lessee or necessary or required to comply
with applicable laws or to effectuate the purpose or intent of any Operative
Agreement or as are expressly required by any Operative Agreements;
     (ix) any Claim to the extent attributable to an Indenture Default that does
not also constitute a Lease Default;
     (x) any Claim which relates to a cost, fee or expense payable by a Person
other than Lessee pursuant to this Agreement, the Lease or any other Operative
Agreement;
     (xi) any Claim of Owner Participant or Owner Trustee to the extent that
such Claim would not have arisen but for the appointment of a successor or an
additional Owner Trustee without the consent of Lessee unless such successor or
additional Owner Trustee had been appointed in connection with the exercise of
remedies pursuant to Section 15 of the Lease following the occurrence and
continuance of a Lease Event of Default;
     (xii) any Claim which is an ordinary and usual operating or overhead
expense of such Indemnified Person other than such expenses attributable to the
occurrence of an Event of Default; or
     (xiii) with respect to a particular Indemnified Person and such Indemnified
Person’s Related Indemnitee Group, Claims resulting from any prohibited
transaction, within the meaning of section 4975(c)(I) of the Code, occurring
with respect to the purchase or holding of Equipment Notes under circumstances
when such Indemnified Person caused such purchase or holding and knew it would
constitute such a prohibited transaction.
     (e) Insured Claims. In the case of any Claim indemnified by Lessee
hereunder which is covered by a policy of insurance maintained by Lessee
pursuant to Section 12 of the Lease or

-44-



--------------------------------------------------------------------------------



 



otherwise, each Indemnified Person agrees to provide reasonable cooperation, at
the expense and risk of Lessee, to the insurers in the exercise of their rights
to investigate, defend or compromise such Claim as may be required to retain the
benefits of such insurance with respect to such Claim.
     (f) Claims Procedure. An Indemnified Person shall promptly notify Lessee of
any Claim as to which indemnification is sought; provided, however, that,
notwithstanding the last sentence of Section 7.2(b), the failure to give such
notice shall not release Lessee from any of its obligations under this
Article VII, except to the extent that such failure to give notice shall have a
material adverse effect on Lessee’s ability to defend such claim. Subject to the
rights of insurers under policies of insurance maintained by Lessee, Lessee
shall have the right in each case at Lessee’s sole expense to investigate, and
the right in its sole discretion to defend or compromise, any Claim for which
indemnification is sought under this Section 7.2 and the Indemnified Person
shall cooperate with all reasonable requests of Lessee in connection therewith;
provided that no right to defend or compromise such Claim shall exist on the
part of Lessee with respect to any Indemnified Person if (1) a Lease Event of
Default shall have occurred and be continuing or (2) such Claim would entail a
significant risk to Owner Participant, Loan Participant or any Affiliate thereof
of any criminal liability or, unless indemnified against by Lessee, any civil
liability or penalty; provided, further, that no right to compromise or settle
such Claim shall exist unless Lessee agrees in writing to pay the amount of such
settlement or compromise. In any case in which any action, suit or proceeding is
brought against any Indemnified Person in connection with any Claim, Lessee may
and, upon such Indemnified Person’s request, will at Lessee’s expense resist and
defend such action, suit or proceeding, or cause the same to be resisted or
defended by counsel selected by Lessee and reasonably acceptable to such
Indemnified Person and, in the event of any failure by Lessee to do so, Lessee
shall pay all costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by such Indemnified Person in connection
with such action, suit or proceeding. Where Lessee or the insurers under a
policy of insurance maintained by Lessee undertake the defense of an Indemnified
Person with respect to a Claim, no additional legal fees or expenses of such
Indemnified Person in connection with the defense of such Claim shall be
indemnified hereunder unless such fees or expenses were incurred at the request
of Lessee or such insurers; provided, however, that if in the written opinion of
counsel to such Indemnified Person an actual or potential material conflict
exists where it is advisable for such Indemnified Person to be represented by
separate counsel, the reasonable fees and expenses of any such separate counsel
shall be paid by Lessee. Subject to the requirements of any policy of insurance,
an Indemnified Person may participate at its own expense in any judicial
proceeding controlled by Lessee pursuant to the preceding provisions; provided
that such party’s participation does not, in the opinion of the independent
counsel appointed by Lessee or its insurers to conduct such proceedings,
interfere with such control; and such participation shall not constitute a
waiver of the indemnification provided in this Section 7.2(f). Nothing contained
in this Section 7.2(f) shall be deemed to require an Indemnified Person to
contest any Claim or to assume responsibility for or control of any judicial
proceeding with respect thereto.
     (g) Subrogation. If a Claim indemnified by Lessee under this Section 7.2 is
paid by Lessee and/or an insurer under a policy of insurance maintained by
Lessee, Lessee and/or such insurer, as the case may be, shall be subrogated to
the extent of such payment to the rights and

-45-



--------------------------------------------------------------------------------



 



remedies of the Indemnified Person (other than under insurance policies
maintained by such Indemnified Person) on whose behalf such Claim was paid with
respect to the transaction or event giving rise to such Claim. So long as no
Lease Event of Default shall have occurred and be continuing, should an
Indemnified Person receive any refund, in whole or in part, with respect to any
Claim paid by Lessee hereunder, it shall promptly pay over the amount refunded
(but not in excess of the amount Lessee or any of its insurers has paid in
respect of such Claim paid or payable by such Indemnified Person on account of
such refund) to Lessee.
     (h) Waiver of Certain Claims. Lessee hereby waives and releases any Claim
now or hereafter existing against any Indemnified Person arising out of death or
personal injury to personnel of Lessee, loss or damage to property of Lessee, or
the loss of use of any property of Lessee, which may result from or arise out of
the condition, use or operation of the Equipment during the Lease Term,
including without limitation any latent or patent defect whether or not
discoverable.
     (i) Conflicting Provisions. The general indemnification provisions of this
Section 7.2 are not intended to waive or supersede any specific provisions of,
or any rights or remedies of Lessee under, the Lease, this Agreement or any
other Operative Agreement to the extent such provisions apply to any Claim. The
general indemnification provisions of this Section 7.2 do not constitute a
guaranty by Lessee that the principal of, interest on or any amounts payable
with respect to the Equipment Notes will be paid.
Article VIII
Lessee’s Right of Quiet Enjoyment
     Each party to this Agreement acknowledges notice of, and consents in all
respects to, the terms of the Lease, and expressly, severally and as to its own
actions only, agrees that, so long as no Lease Event of Default has occurred and
is continuing, it shall not take or cause to be taken any action contrary to
Lessee’s rights under the Lease, including, without limitation, the right to
possession, use and quiet enjoyment by Lessee or any permitted sublessee.
Article IX
[Reserved]
Article X
Successor Indenture Trustee
     (a) In the event that Indenture Trustee gives notice of its resignation
pursuant to Section 8.02(a) of the Trust Indenture, Owner Trustee shall promptly
appoint a successor Indenture Trustee reasonably acceptable to Lessee and to
Loan Participant.

-46-



--------------------------------------------------------------------------------



 



     (b) In the event that any of Owner Trustee, Loan Participant or Lessee
obtains actual knowledge of the existence of any of the grounds for removal of
Indenture Trustee set forth in Section 8.02(a) of the Indenture, Owner Trustee,
Loan Participant or Lessee, as the case may be, shall promptly notify the others
by telephone, confirmed in writing and Owner Trustee shall promptly thereafter
remove Indenture Trustee and appoint a successor Indenture Trustee reasonably
acceptable to Lessee and to Loan Participant.
Article XI
Miscellaneous
     Section 11.1. Consents. Each Participant covenants and agrees that it shall
not unreasonably withhold its consent to any consent requested of Owner Trustee
or Indenture Trustee, as the case may be, under the terms of the Operative
Agreements that by its terms is not to be unreasonably withheld by Owner Trustee
or Indenture Trustee.
     Section 11.2. Refinancing.
     (a) Generally. Provided no Specified Default or Event of Default shall have
occurred and be continuing, Lessee shall have the right at any time during the
Lease Term to request Owner Participant and Owner Trustee to effect an optional
prepayment of all of the Equipment Notes pursuant to Section 2.10(d) of the
Indenture as part of a refunding or refinancing operation. Promptly on receipt
of such request, Owner Participant will conclude an agreement with Lessee as to
the terms of such refunding or refinancing operation, and upon such agreement:
     (i) Lessee, Owner Participant, Indenture Trustee, Owner Trustee, and any
other appropriate parties will enter into a financing or loan agreement which
shall be without recourse or warranty as to Owner Participant (which may involve
an underwriting agreement in connection with a public offering) providing for
(x) the issuance and sale by Owner Trustee or such other party as may be
appropriate to such institution or institutions on the date specified in such
agreement (for the purposes of this Section 11.2, the “Refunding Date") of debt
Securities in an aggregate principal amount (in the lawful currency of the
United States) equal to the principal amount of the Equipment Notes outstanding
on the Refunding Date, and (y) the application of the proceeds of the sale of
such debt Securities to the prepayment of all such Equipment Notes on the
Refunding Date, and (z) payment by Lessee to the Person or Persons entitled
thereto on behalf of Owner Trustee as Supplemental Rent of all other amounts in
respect of accrued interest, and any Positive Make-Whole Amount with respect to
any Equipment Note payable on such Refunding Date;
     (ii) Lessee and Owner Trustee will amend the Lease such that (w) if the
Refunding Date is not a Rent Payment Date, Lessee shall on the Refunding Date
prepay that portion of the next succeeding installment of Basic Rent as shall
equal the aggregate interest accrued on the Equipment Notes outstanding to the
Refunding Date, (x) Basic Rent payable in respect of the period from and after
the Refunding Date shall be recalculated to preserve the Net Economic Return
which Owner Participant would have

-47-



--------------------------------------------------------------------------------



 



realized had such refunding not occurred, provided that the net present value of
Basic Rent shall be minimized to the extent consistent therewith, and (y) the
EBO Fixed Purchase Price and amounts payable in respect of Stipulated Loss Value
and Termination Value from and after the Refunding Date shall be appropriately
recalculated to preserve the Net Economic Return which Owner Participant would
have realized had such refunding not occurred (it being agreed that any
recalculations pursuant to subclauses (x) and (y) of this clause (ii) shall be
performed in accordance with the requirements of Section 2.6 hereof);
     (iii) Owner Participant will cause Owner Trustee to enter into an agreement
to provide for the securing thereunder of the debt Securities issued by Owner
Trustee pursuant to clause (a) of this Section 11.2 in like manner as the
Equipment Notes and/or will enter into such amendments and supplements to the
Indenture which shall be without recourse or warranty as to Owner Participant as
may be necessary to effect such refunding or refinancing; provided that,
notwithstanding the foregoing, Lessee reserves the right to set the economic
terms and other terms not customarily negotiated between an owner participant
and a lender of the refunding or refinancing transaction to be so offered;
provided, further, that no such amendment or supplement will increase the
obligations or impair the rights of Owner Participant or Owner Trustee under the
Operative Agreements without the consent of Owner Participant;
     (iv) in the case of a refunding or refinancing involving a public offering
of debt Securities, the offering materials (including any registration
statement) for the refunding or refinancing transaction shall be reasonably
acceptable to Owner Participant to the extent of any description or statement
contained therein describing Owner Participant or Owner Trustee or the terms of
the transaction among Owner Participant, Owner Trustee and Lessee; and
     (v) unless otherwise agreed by Owner Participant, Lessee shall pay to Owner
Trustee as Supplemental Rent an amount equal to the Positive Make-Whole Amount,
if any, payable in respect of Equipment Notes outstanding on the Refunding Date,
and all reasonable fees, costs, expenses of such refunding or refinancing;
provided, however, that (u) any such refinancing shall not adversely affect the
rights or increase the obligations of Owner Participant under the Operative
Agreements taken as a whole; (v) such refinancing shall not increase Owner
Participant’s risk of any adverse tax consequences (including any adverse tax
consequences under section 467 or section 861 of the Code or the Regulations)
unless such risks are indemnified by Lessee in a manner satisfactory to Owner
Participant; (w) Lessee may only enter into a refunding or refinancing operation
under this Section 11.2(a) on no more than two occasions; (x) Lessee shall pay
to or reimburse the Participants, Owner Trustee and Indenture Trustee for all
costs and expenses (including reasonable attorneys’ and advisors’ fees) paid or
incurred by them in connection with such refinancing; (y) no refinancing shall
cause Owner Participant to account for the transaction contemplated hereby as
other than a “leveraged lease” under the Financial Accounting Standards Board
(“FASB”) Statement No. 13, as amended (including any amendment effected by means
of the adoption by FASB of a new statement in lieu of FASB Statement No. 13);
and (z) such refinancing shall not

-48-



--------------------------------------------------------------------------------



 



(A) create replacement Equipment Notes with a maturity longer than the
outstanding Equipment Notes, (B) create replacement Equipment Notes with an
average life more than three (3) months longer than the average life of the
Equipment Notes (C) require any additional investment by Owner Participant or
(D) increase the amount of premium payable in connection with a prepayment of
the Equipment Notes. In addition to the foregoing, in the case of any refunding
or refinancing of the Equipment Notes pursuant to this Section 11, the party
purchasing the Equipment Notes shall represent either that (i) no part of its
purchase consists of assets of any “employee benefit plan” (as defined in
Section 3(3) of ERISA) or any other entity subject to section 4975 of the Code
other than a “governmental plan” or “church plan” (as defined in section 3(32)
of ERISA) organized in a jurisdiction not having prohibition on transactions
with such governmental plan or church plan substantially similar to those
contained in section 406 of ERISA or section 4975 of the Code, (ii) the purchase
of such Equipment Notes does not constitute a non-exempt prohibited transaction
under section 406 of ERISA or section 4975 of the Code, or (iii) the source of
funds for its purchase is an “insurance company general account” within the
meaning of proposed Department of Labor Prohibited Transaction Exemption (“PTE”)
95-60 (issued July 12, 1995) and it has identified that there is no employee
benefit plan, treating as a single employee benefit plan, all employee benefit
plans maintained by the same employer or affiliates thereof or employee
organization, with respect to which the amount of the reserves for all contracts
held by or on behalf of such employee benefit plan exceed 10% of the total
liabilities of such general account. Accordingly, Owner Participant agrees to
cooperate in good faith with Lessee in effecting any such refunding or
refinancing and, in connection therewith, at the request of Lessee made at least
30 days prior to any proposed Refunding Date, (A) to cooperate with the
reasonable requests of any advisor selected by Lessee after consultation with
Owner Participant to obtain commitments from financial institutions to lend to
Owner Trustee funds sufficient to permit Owner Trustee to prepay, in whole, the
outstanding Equipment Notes in accordance with their terms in connection with
any such refunding or refinancing and (B) to make the adjustments contemplated
by this Section 11.2 in connection with any such refunding or refinancing.
     (b) Other Prepayments, Redemptions, Etc. No prepayment or redemption and
cancellation by Owner Trustee or Owner Participant of any Equipment Note (other
than pursuant to the Indenture and this Section 11.2) shall be made without the
prior written consent of Lessee.
     Section 11.3 Amendments and Waivers. No term, covenant, agreement or
condition of this Agreement may be terminated, amended or compliance therewith
waived (either generally or in a particular instance, retroactively or
prospectively) except by an instrument or instruments in writing executed by
each party hereto.
     Section 11.4. Notices. Unless otherwise expressly specified or permitted by
the terms hereof, all communications and notices provided for herein shall be in
writing or by a telecommunications device capable of creating a written record
(including electronic mail), and any such notice shall become effective (a) upon
personal delivery thereof, including, without limitation, by overnight mail and
courier service, (b) in the case of notice by United States mail, certified or
registered, postage prepaid, return receipt requested, upon receipt thereof, or
(c) in

-49-



--------------------------------------------------------------------------------



 



the case of notice by such a telecommunications device, upon transmission
thereof, provided such transmission is promptly confirmed by either of the
methods set forth in clauses (a) or (b) above, in each case addressed to each
party hereto at its address set forth below or, in the case of any such party
hereto, at such other address as such party may from time to time designate by
written notice to the other parties hereto:

     
If to Lessee:
  Address of Lessee for Mail Delivery:
 
  The Kansas City Southern Railway Company
 
  P.O. Box 219335
 
  Kansas City, MO 64121-9335
 
  Attention: Senior Vice President – Finance & Treasurer
 
  Facsimile No.: (816) 983-1198
 
  Telephone No.: (816) 983-1802
 
   
 
  Address of Lessee for Courier and Similar Delivery:
 
  The Kansas City Southern Railway Company
 
  427 West 12th Street
 
  Kansas City, MO 64105
 
  Attention: Senior Vice President — Finance & Treasurer
 
  Facsimile No.: (816) 983-1198
 
  Telephone No.: (816) 983-1802
 
   
With a copy to:
  The Kansas City Southern Railway Company
 
  427 West 12th Street
 
  Kansas City, MO 64105
 
  Attention: Senior Vice President & General Counsel
 
  Facsimile No.: (816) 983-1227
 
  Telephone No.: (816) 983-1303
 
   
If to Owner Trustee:
  Wilmington Trust Company
 
  Rodney Square North
 
  1100 North Market Street
 
  Wilmington, DE 19890-0001
 
  Attention: Corporate Trust Administration
 
  Facsimile No.: (302) 636-4140
 
  Telephone No.: (302) 636-6000
 
   
with a copy to:
  Owner Participant at the address set forth below

-50-



--------------------------------------------------------------------------------



 



         
If to Owner Participant:
  HSH Nordbank AG, New York Branch  
 
  230 Park Avenue  
 
  New York, New York 10169-0005  
 
  Attn: Patricia Mooney, Loan Administration  
 
  Facsimile No: (212) 407-6802  
 
  Telephone No.: (212) 407-6021/(212) 407-6000  
 
  Attn: Ed Sproull, Leasing Americas  
 
  Facsimile No: (212) 407-6087  
 
  Telephone No.: (212) 407-6060/(212) 407-6000
 
     
If to a Loan Participant:
  at the addresses set forth in Exhibit C to the Indenture
 
     
If to Indenture Trustee:
  Wells Fargo Bank Northwest, National Association  
 
  299 South Main Street, 12th Floor  
 
  MAC: U1228-120  
 
  Salt Lake City, Utah, 84111  
 
  Attention: Corporate Trust Department  
 
  Facsimile No.: 801-246-5053  
 
  Telephone No.: 801-246-5630

     Section 11.5. Survival. All warranties, representations, indemnities and
covenants made by any party hereto, herein or in any certificate or other
instrument delivered by any such party or on the behalf of any such party under
this Agreement, shall be considered to have been relied upon by each other party
hereto and shall survive the consummation of the transactions contemplated
hereby on the date hereof and on the Closing Date regardless of any
investigation made by any such party or on behalf of any such party.
     Section 11.6. No Guarantee of Debt. Nothing contained herein or in the
Lease, the Trust Indenture, the Trust Agreement or the Tax Indemnity Agreement
or in any certificate or other statement delivered by Lessee in connection with
the transactions contemplated hereby shall be deemed to be (a) a guarantee by
Lessee to Owner Trustee, Owner Participant, Indenture Trustee or Loan
Participant that the Equipment will have any residual value or useful life, or
(b) a guarantee by Indenture Trustee or Lessee of payment of the principal or
Make-Whole Amount, if any, with respect to any Equipment Note, or interest on
the Equipment Notes.
     Section 11.7. Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of, and shall be enforceable by, the parties
hereto and their respective successors and assigns as permitted by and in
accordance with the terms hereof, including each successive holder of the
Beneficial Interest permitted under Section 6.1 hereof and Section 23(c) of the
Lease and each successive holder of any Equipment Note issued and delivered
pursuant to this Agreement or the Indenture. Except as expressly provided herein
or in the other Operative Agreements, no party hereto may assign their interests
herein without the consent of the parties hereto.
     Section 11.8. Business Day. Notwithstanding anything herein or in any other
Operative Agreement to the contrary, if the date on which any payment is to be
made pursuant to this

-51-



--------------------------------------------------------------------------------



 



Agreement or any other Operative Agreement is not a Business Day, the payment
otherwise payable on such date shall be payable on the next succeeding Business
Day with the same force and effect as if made on such scheduled date and
(provided such payment is made on such succeeding Business Day) no interest
shall accrue on the amount of such payment from and after such scheduled date to
the time of such payment on such next succeeding Business Day.
     Section 11.9. Governing Law. This Agreement shall be in all respects
governed by and construed in accordance with the laws of the State of New York
including all matters of construction, validity and performance; provided,
however, that the parties hereto shall be entitled to all rights conferred by
any applicable federal statute, rule or regulation.
     Section 11.10. Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
     Section 11.11. Counterparts. This Agreement may be executed in any number
of counterparts, each executed counterpart constituting an original but all
together only one Agreement.
     Section 11.12. Headings and Table of Contents. The headings of the sections
of this Agreement and the Table of Contents are inserted for purposes of
convenience only and shall not be construed to affect the meaning or
construction of any of the provisions hereof.
     Section 11.13. Limitations of Liability.
          (a) Liabilities of the Participants. Neither Indenture Trustee, Trust
Company, Owner Trustee nor any Participant shall have any obligation or duty to
Lessee, to any other Participant or to others with respect to the transactions
contemplated hereby, except those obligations or duties of such party expressly
set forth in this Agreement and the other Operative Agreements, and neither
Indenture Trustee, Trust Company, Owner Trustee nor any Participant shall be
liable for performance by any other party hereto of such other party’s
obligations or duties hereunder. Without limitation of the generality of the
foregoing, under no circumstances whatsoever shall Indenture Trustee or any
Participant be liable to Lessee for any action or inaction on the part of Owner
Trustee in connection with the transactions contemplated herein, whether or not
such action or inaction is caused by willful misconduct or gross negligence of
Owner Trustee unless such action or inaction is at the direction of Indenture
Trustee or any Participant, as the case may be, and such direction is expressly
permitted hereby.
          (b) No Recourse to Owner Trustee. It is expressly understood and
agreed by and between Owner Trustee, Lessee, Owner Participant, Indenture
Trustee, and Loan Participant, and their respective successors and permitted
assigns, that, subject to the proviso contained in this Section 11.13(b), all
representations, warranties and undertakings of Owner Trustee hereunder shall be
binding upon Owner Trustee, only in its capacity as Owner Trustee under the
Trust

-52-



--------------------------------------------------------------------------------



 



Agreement, and (except as expressly provided herein) Trust Company for any
breach thereof, except for its gross negligence or willful misconduct, or for
breach of its covenants, representations and warranties contained herein, except
to the extent covenanted or made in its individual capacity; provided, however,
that nothing in this Section 11.13(b) shall be construed to limit in scope or
substance those representations and warranties of Trust Company made expressly
in its individual capacity set forth herein. The term “Owner Trustee” as used in
this Agreement shall include any successor trustee under the Trust Agreement, or
Owner Participant if the trust created thereby is revoked.
     Section 11.14. Reproduction of Documents. This Agreement and all documents
relating thereto, including, without limitation, (a) consents, waivers and
modifications that may hereafter be executed, (b) documents received by the
parties hereto on the Closing Date (except the Equipment Notes), and
(c) financial statements, certificates and other information previously or
hereafter furnished pursuant hereto, may be reproduced by the parties hereto by
any photographic, photostatic, microfilm, microcard, miniature photographic,
electronic or other similar process and the parties hereto may destroy any
original document so reproduced. The parties agree to accept delivery of all of
the foregoing documents in electronic format in lieu of original closing
transcripts. The parties further agree and stipulate that, to the extent
permitted by applicable law, any such reproduction, in electronic format or
otherwise, shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business) and any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence. This Section 11.14 shall
not prohibit the parties hereto or any holder of Equipment Notes from contesting
any such reproduction to the same extent that it could contest the original, or
from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
     Section 11.15. Tax Disclosure. Notwithstanding anything herein to the
contrary, each party hereto (and each employee, representative or other agent of
such person) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transactions described in this
Agreement, and all materials of any kind (including opinions or other tax
analyses) that are provided to the person related to such tax treatment and tax
structure. The preceding sentence is intended to cause the transaction
contemplated hereby to be treated as not having been offered under conditions of
confidentiality for purposes of U.S. Treasury Regulation §1.6011-4(b)(3) and
shall be construed in a manner consistent with such purpose.
     Section 11.16. Bankruptcy of Trust or Trust Estate. If (i) all or any part
of the Trust Estate becomes the property of a debtor, or the Trust becomes a
debtor, subject to the reorganization provisions of Title 11 of the United
States Code, as amended from time to time, (ii) pursuant to such reorganization
provisions Owner Participant is required, by reason of Owner Participant being
held to have recourse liability to the debtor or the trustee of the debtor
directly or indirectly, to make payment on account of any amount payable as
principal of or interest on any Equipment Note, and (iii) Indenture Trustee or
Loan Participant actually receives any Excess Amount as defined below, which
reflects any payment by Owner Participant on account of clause (ii) above,
Indenture Trustee or Loan Participant, as the case may be, shall promptly refund
to Owner Participant such Excess Amount. For purposes of this Section 11.16,
“Excess

-53-



--------------------------------------------------------------------------------



 



Amount” means the amount by which such payment exceeds the amount which would
have been received by Indenture Trustee or Loan Participant if Owner Participant
has not become subject to the recourse liability referred to in clause
(ii) above. This Section 11.16 shall not be applicable to the extent Owner
Participant is Lessee or an Affiliate of Lessee.
     Section 11.17. Transaction Intent. It is the intent of Lessee that the
Lease will be treated as an operating lease for accounting and financial
reporting purposes. In the event that the transactions contemplated by the
Operative Agreements are not treated for accounting and financial reporting
purposes in a manner consistent with such intent, then, so long as no Lease
Event of Default has occurred and is continuing, at Lessee’s reasonable request
and at its sole cost and expense, each of the parties hereto hereby agrees that
it shall reasonably cooperate with Lessee to restructure the transactions
contemplated by the Operative Agreements to accomplish such intended treatment;
provided that any such restructuring does not in any non-de minimis way
adversely affect any of such Person’s rights or interests in the Equipment or
any Operative Agreement, or cause any such Person to incur any additional risks
or to incur any additional costs or expenses not otherwise satisfactorily
indemnified by Lessee (which costs and expenses indemnity must be satisfactory
to each such Person).
     Section 11.18. Jurisdiction, Court Proceedings. Any suit, action or
proceeding against any party to this Agreement or any other Operative Agreement
arising out of or relating to this Agreement, any other Operative Agreement or
any transaction contemplated hereby or thereby may be brought in any Federal or
state court located in New York, New York, and each such party hereby submits to
the nonexclusive jurisdiction of such courts for the purpose of any such suit,
action or proceeding. To the extent that service of process by mail is permitted
by applicable law, each such party irrevocably consents to the service of
process in any such suit, action or proceeding in such courts by the mailing of
such process by registered or certified mail, postage prepaid, at its address
for notices provided for in Section 11.4. Each such party irrevocably agrees not
to assert any objection which it may ever have to the laying of venue of any
such suit, action or proceeding in any Federal or state court located in New
York, New York, and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.
     Section 11.19. Increased Costs. (a) In the event of (x) a Regulatory Change
or (y) a judgment being rendered after the Closing Date which subjects or
imposes any increase in the actual cost to any holder of Equipment Notes of
agreeing to make or making, funding or maintaining the loan evidenced by the
Equipment Notes, then, within twenty (20) days after delivery to Owner Trustee,
Indenture Trustee and Lessee of an Officer’s Certificate of such holder setting
forth in reasonable detail the event giving rise to such increase in cost and
the basis for the determination of the amount of such increase in cost, Owner
Trustee shall pay to such holder such amount as shall be necessary to reimburse
such holder for such increase in respect of any period which is no more than
ninety (90) days prior to such demand; provided, however, that no holder shall
be entitled to assert any claim under this Section 11.19(a) in respect of Taxes.
Such Officer’s Certificate shall, in the absence of manifest error, be binding
and conclusive on Owner Trustee. Each holder shall notify Owner Trustee,
Indenture Trustee and Lessee as soon as possible of the occurrence of the event
by reason of which it is entitled to make a claim as described in this
Section 11.19(a), but the failure to give such notice shall not

-54-



--------------------------------------------------------------------------------



 



affect the obligations of Owner Trustee hereunder. In determining the amount of
compensation payable by Owner Trustee under this Section 11.19(a), the relevant
holder shall use reasonable efforts to minimize the compensation payable by
Owner Trustee including using reasonable efforts to obtain refunds or credit and
any compensation paid by Owner Trustee, which is later determined not to have
been properly payable, shall forthwith be reimbursed by such holder to Owner
Trustee.
     (b) For purposes of Section 11.19(a), “Regulatory Change” means with
respect to any holder of an Equipment Note (i) any change after the Closing Date
in the laws or regulations of the United States or any State thereof or the
District of Columbia or the Republic of Germany or the adoption or making after
such date of any interpretation, directive or request applying to a class of
banks including such holder of an Equipment Note, as the case may be, of or
under any law or regulation (whether or not having the force of law) of the
United States or any State thereof, or the District of Columbia or the Republic
of Germany by any court or governmental or monetary authority charged with the
interpretation or administration thereof and in addition, (ii) any change after
the Closing Date in any regulation, guideline or requirement or in the
interpretation or administration thereof (whether or not having the force of
law) issued by any governmental or monetary authority applying to a class of
banks including such holder of an Equipment Note, as the case may be, or the
bank holding company of such holder of an Equipment Note, as the case may be
(including any change after the Closing Date in the regulations, guidelines or
requirements or interpretations or administration of any of the foregoing
implementing the proposals for a risk-based capital framework described by the
Basle Committee on Banking Regulations and Supervisory Practices in its paper
entitled “International Convergence of Capital Measurement and Capital
Standards” (commonly known as Basel II) dated June 2004, as modified and
supplemented from time to time).
     (c) The holder of any Equipment Note seeking compensation under this
Section 11.19 will use commercially reasonable efforts (at its own expense) to
mitigate the amount of compensation, including designating a different lending
office for such holder if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the reasonable judgment of
such holder, result in any non-de minimis economic, legal or regulatory
disadvantage to such holder. The Owner Trustee shall not be required to make
payments under this Section 11.19 to any holder of an Equipment Note if (A) a
claim hereunder arises solely through circumstances peculiar to such holder and
which do not affect commercial banks in the jurisdiction of organization of such
holder generally or (B) the claim arises out of a voluntary relocation by such
holder of its lending office (it being understood that any such relocation
effected pursuant to the first sentence of this Section 11.19(c) is not
“voluntary”), or (C) such holder is not seeking similar compensation for such
costs from its borrowers generally in similarly situated commercial loans.

-55-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Participation
Agreement to be executed and delivered, all as of the date first above written.

          Lessee:   The Kansas City Southern Railway Company
      By:   /s/ Paul J. Weyandt         Name:   Paul J. Weyandt        Title:  
Senior Vice President-Finance & Treasurer     

          Owner Trustee:  KCSR Trust 2006-1, acting through Wilmington Trust
Company, not in its individual capacity, except where otherwise expressly
provided, but solely as Owner Trustee         By:   J. Christopher Murphey      
  Name:   J. Christopher Murphey        Title:   Financial Services Officer     

          Owner Participant:  HSH Nordbank AG, New York Branch
      By:   /s/ Edward I. Sproull         Name:   Edward I. Sproull       
Title:   Senior Vice President, Leasing Americas     

                  By:   /s/ Ann E. Hardy         Name:   Ann E. Hardy       
Title:   Vice President, Leasing Americas   

 



--------------------------------------------------------------------------------



 



         

          Indenture Trustee:   Wells Fargo Bank Northwest, National Association
      By:   /s/ Val T. Orton         Name:   Val T. Orton        Title:   Vice
President     

          Loan Participant:   DVB Bank AG
      By:   /s/ Joseph P. Devoe         Name:   Joseph P. Devoe        Title:  
Senior Vice President     

                  By:   /s/ Alec A. Tasooji         Name:   Alec A. Tasooji     
  Title:   Assistant Vice President     

